                 Case 1:18-cv-20394-RNS Document 123-2 Entered on FLSD Docket 07/26/2019 Page 1 of 39
                                                                                Exhibit B
                                                                   Defendant CHS Hospital Attestations

                 Hospital Info                                         Software Used for Attestation w/ CHPL ID                             Criteria Attested                                                             Payment




                                                                                                                                                   Drug Interaction
                                        Attestation Date




                                                                                                                                                                                                     Reconciliation




                                                                                                                                                                                                                            Amount Paid
                  Name & NPI




                                                                                                                                      CPOE - Med




                                                                                                                                                                            Protect PHI
                                                                              Enterprise




                                                                                                                                                                                          Medicine
                                                                                                                          PULSE
                                                                                                         EDIS
                                                           Stage




                                                                                                                                                                      CDS
#



                                                                                                       EDIS 4.3        Pulse 11.1
                                     5/23/2013               1                                                                                         Y              Y        Y                                      $     1,197,439.14
                                                                                                      CHP-006964     CHP-008075
    ALLIANCE HEALTH PARTNERS, LLC,                                                                   EDIS v4.4 SR2    Pulse 14.2.3
                                     10/21/2014              1                                                                                         Y              Y        Y                                      $          712,541.64
     d/b/a MERIT HEALTH BATESVILLE                                                                    CHP-022199     CHP-024158
1
                                                                                                     EDIS v4.4 SR2   Pulse 14.2.3.3
                                      2/4/2016               2                                                                           Y                            Y        Y                     Y                $          475,027.76
            NPI: 1114150992                                                                           CHP-022199     CHP-024180
                                                                                                     EDIS v4.4 SR3     Pulse 15.2
                                     3/21/2017               2                                                                           Y                            Y        Y                     Y                $          191,630.38
                                                                                                      CHP-025549     CHP-028434
                                                                                                       EDIS 4.3        Pulse 11.1
                                     8/21/2012               1                                                                                         Y              Y        Y                                                 -
             AMORY HMA LLC,                                                                           CHP-006964     CHP-008075
                                                                                                     EDIS v4.4 SR2    Pulse 14.2.3
      d/b/a MERIT HEALTH GILMORE     10/30/2014              1                                                                                         Y              Y        Y                                      $          570,052.00
2                                                                                                     CHP-022199     CHP-024158
                MEMORIAL
                                                                                                                     Pulse 14.2.3.3
                                      2/6/2016               2                                                                           Y                            Y        Y                     Y                $          255,442.09
                                                                                                                     CHP-024180
             NPI: 1942255724
                                                                                                     EDIS v4.4 SR3     Pulse 15.2
                                     3/21/2017               2                                                                           Y                            Y        Y                     Y                           -
                                                                                                      CHP-025549     CHP-028434
                                                                           Enterprise 9.2
                                     8/16/2012               1                                                                                         Y              Y        Y                                      $     2,243,625.66
                                                                            CHP-007159
                                                                           Enterprise v11              EDIS 4.3
                                     10/24/2013              1                                                                                         Y              Y        Y                                      $          625,523.33
     ANNA HOSPITAL CORPORATION,                                             CHP-009004                CHP-006964
                                                                           Enterprise v12              EDIS v4.4
      d/b/a UNION COUNTY HOSPITAL    11/6/2014               2                                                                           Y             Y              Y        Y                     Y                $          367,039.95
3                                                                           CHP-019567                CHP-021753
                                                                         Enterprise 2014 R1          EDIS v4.4 SR2
            NPI: 1265540488           2/3/2016               2                                                                           Y                            Y        Y                     Y                           -
                                                                            CHP-022017                CHP-022199
                                                                         Enterprise 2016 R1
                                                                                                     EDIS v4.4 SR3
                                     3/21/2017               2     14.04.04.2788.MEDH.16.01.1.                                           Y                            Y        Y                     Y                           -
                                                                                                      CHP-025549
                                                                              160616
                                                                           Enterprise v11
                                     1/28/2013               1                                                                                         Y              Y        Y                                      $     1,584,101.22
                 ARMC LP,                                                   CHP-009004
                                                                           Enterprise v12              EDIS v4.4
    d/b/a ABILENE REGIONAL MEDICAL   10/20/2014              1                                                                                         Y              Y        Y                                      $     1,066,988.74
                                                                            CHP-019567                CHP-021753
4                 CENTER
                                                                        Enterprise 2014 R1           EDIS v4.4 SR2
                                     1/25/2016               2                                                                           Y                            Y        Y                     Y                $          777,218.22
                                                                            CHP-022017                CHP-022199
            NPI: 1851344162
                                                                      Enterprise 2015 R1 SR1         EDIS v4.4 SR3
                                     3/21/2017               2                                                                           Y                            Y        Y                     Y                $          381,515.15
                                                                            CHP-028970                CHP-025549




                                                                                           1 of 39                                                                                                                             Exhibit B
                  Case 1:18-cv-20394-RNS Document 123-2 Entered on FLSD Docket 07/26/2019 Page 2 of 39
                                                                                   Exhibit B
                                                                      Defendant CHS Hospital Attestations

                   Hospital Info                                         Software Used for Attestation w/ CHPL ID                                  Criteria Attested                                                                 Payment




                                                                                                                                                          Drug Interaction
                                           Attestation Date




                                                                                                                                                                                                                Reconciliation




                                                                                                                                                                                                                                       Amount Paid
                    Name & NPI




                                                                                                                                             CPOE - Med




                                                                                                                                                                                   Protect PHI
                                                                                 Enterprise




                                                                                                                                                                                                 Medicine
                                                                                                                                 PULSE
                                                                                                            EDIS
                                                              Stage




                                                                                                                                                                             CDS
#




                                                                           Enterprise v11.1
                                        10/2/2013               1                                                                                             Y              Y        Y                                          $     1,089,324.73
                                                                             CHP-009236
           AUGUSTA HOSPITAL LLC,                                            Enterprise v12                 EDIS v4.4
                                        11/19/2014              1                                                                                             Y              Y        Y                                          $          880,385.38
    d/b/a TRINITY HOSPITAL OF AUGUSTA                                        CHP-019567                   CHP-021753
5                                                                         Enterprise 2014 R1             EDIS v4.4 SR2
                                        4/11/2016               2                                                                               Y                            Y        Y                     Y                    $          501,561.73
                                                                             CHP-023893                   CHP-022199
              NPI: 1083616213
                                                                                                       EDIS 2015 R1 SR3
                                                                        Enterprise 2015 R1 SR2
                                        3/21/2017               2                                  14.04.04.2788.MEDH.ED.                       Y                            Y        Y                     Y                    $          215,606.37
                                                                             CHP-029180
                                                                                                          01.1.160707
                                                                           Enterprise v11.1
                                         8/1/2013               1                                                                                -              -             -        -                    -                    $                   421.75
              BANNER HEALTH,                                                 CHP-009408
                                                                            Enterprise v12                EDIS v4.4
      d/b/a BANNER PAYSON MEDICAL       10/1/2014               1                                                                                -              -             -        -                    -                    $     (184,501.25)
                                                                             CHP-019567                  CHP-021753
6                CENTER
                                                                          Enterprise 2014 R1            EDIS v4.4 SR2
                                        2/17/2016               2                                                                               Y                            Y        Y                     Y                    $          717,717.83
                                                                             CHP-022017                  CHP-022199
              NPI: 1063893121
                                        3/21/2017               2                                                                               Y                            Y        Y                     Y                    $          331,143.52

                                                                                                                              Pulse 11.1
                                        7/20/2012               1                                                                                             Y              Y        Y                                          $     1,606,742.76
             BARTOW HMA LLC,                                                                                                CHP-008075
                                                                                                          EDIS 4.3            Pulse 11.4
     d/b/a BARTOW REGIONAL MEDICAL      11/26/2013              1                                                                                             Y              Y        Y                                          $     1,323,754.40
                                                                                                         CHP-006964         CHP-020857
7                CENTER
                                                                                                        EDIS v4.4 SR2        Pulse 14.2.3
                                        10/31/2014              1                                                                                             Y              Y        Y                                          $          764,650.52
                                                                                                         CHP-022199         CHP-024158
              NPI: 1922052018
                                                                                                        EDIS v4.4 SR2       Pulse 14.2.3.3
                                         2/4/2016               2                                                                               Y                            Y        Y                     Y                    $          364,423.56
                                                                                                         CHP-022199         CHP-024180
                                                                        Enterprise version 10.1
                                        10/15/2012              1                                                                                             Y              Y        Y                                          $     1,565,678.16
                                                                             CHP-007546
                                                                            Enterprise v11               EDIS 4.3
                                        11/1/2013               1                                                                                             Y              Y        Y                                          $     1,013,620.09
    BERWICK HOSPITAL COMPANY LLC,                                            CHP-009004                 CHP-006964
     d/b/a BERWICK HOSPITAL CENTER                                          Enterprise v12               EDIS v4.4
8                                       11/6/2014               2                                                                               Y             Y              Y        Y                     Y                    $          674,669.64
                                                                             CHP-021296                 CHP-021753
              NPI: 1316919699
                                         Jan 2016               2                                                                                -              -             -        -                    -                    $          312,559.10

                                                                        Enterprise 2015 R1 SR2          EDIS v4.4 SR3
                                        3/21/2017               2                                                                               Y                            Y        Y                     Y                               -
                                                                             CHP-029180                  CHP-025549




                                                                                              2 of 39                                                                                                                                     Exhibit B
                   Case 1:18-cv-20394-RNS Document 123-2 Entered on FLSD Docket 07/26/2019 Page 3 of 39
                                                                                   Exhibit B
                                                                      Defendant CHS Hospital Attestations

                   Hospital Info                                         Software Used for Attestation w/ CHPL ID                                  Criteria Attested                                                             Payment




                                                                                                                                                          Drug Interaction
                                           Attestation Date




                                                                                                                                                                                                            Reconciliation




                                                                                                                                                                                                                                   Amount Paid
                    Name & NPI




                                                                                                                                             CPOE - Med




                                                                                                                                                                                   Protect PHI
                                                                                 Enterprise




                                                                                                                                                                                                 Medicine
                                                                                                                                 PULSE
                                                                                                            EDIS
                                                              Stage




                                                                                                                                                                             CDS
#




                                                                           Enterprise v11.1
                                         7/1/2013               1                                                                                             Y              Y        Y                                      $     1,338,599.53
     BIG BEND HOSPITAL CORPORATION,                                          CHP-009408
     d/b/a BIG BEND REGIONAL MEDICAL                                        Enterprise v12                EDIS v4.4
                                        11/3/2014               1                                                                                             Y              Y        Y                                      $          781,118.74
9                  CENTER                                                    CHP-019567                  CHP-021753
                                                                          Enterprise 2014 R1            EDIS v4.4 SR2
                                        1/20/2016               2                                                                               Y                            Y        Y                     Y                $          125,843.87
                                                                             CHP-022017                  CHP-022199
              NPI: 1356312243
                                                                        Enterprise 2015 R1 SR2          EDIS v4.4 SR3
                                        3/21/2017               2                                                                               Y                            Y        Y                     Y                           -
                                                                             CHP-029180                  CHP-025549
                                                                             Enterprise 9.2
                                        8/16/2012               1                                                                                             Y              Y        Y                                      $     1,195,905.60
                                                                             CHP-007159
                                                                            Enterprise v11                 EDIS 4.3
     BIG SPRING HOSPITAL CORPORATION,   10/22/2013              1                                                                                             Y              Y        Y                                      $          888,103.44
                                                                             CHP-009004                  CHP-006964
       d/b/a SCENIC MOUNTAIN MEDICAL                                        Enterprise v12                 EDIS v4.4
10                  CENTER              11/6/2014               2                                                                               Y             Y              Y        Y                     Y                $          476,193.87
                                                                             CHP-019567                  CHP-021753
                                                                          Enterprise 2014 R1            EDIS v4.4 SR2
                                        1/18/2016               2                                                                               Y                            Y        Y                     Y                $          258,957.55
               NPI: 1831160423                                               CHP-022017                  CHP-022199
                                                                                                       EDIS 2015 R1 SR3
                                                                        Enterprise 2015 R1 SR2
                                        3/21/2017               2                                  14.04.04.2788.MEDH.ED.                       Y                            Y        Y                     Y                           -
                                                                             CHP-029180
                                                                                                          01.1.160707
                                                                                                           EDIS 4.3           Pulse 11.1
                                        7/23/2012               1                                                                                             Y              Y        Y                                      $     1,303,881.68
                                                                                                         CHP-006964         CHP-008075
                                                                                                           EDIS 4.3           Pulse 11.4
               BILOXI HMA LLC,          11/21/2013              1                                                                                             Y              Y        Y                                      $     1,168,810.21
                                                                                                         CHP-006964         CHP-020857
         d/b/a MERIT HEALTH BILOXI                                                                      EDIS v4.4 SR2        Pulse 14.2.3
11                                      11/6/2014               1                                                                                             Y              Y        Y                                      $          672,515.83
                                                                                                         CHP-022199         CHP-024158
              NPI: 1972557064                                                                           EDIS v4.4 SR2       Pulse 14.2.3.3
                                         2/4/2016               2                                                                               Y                            Y        Y                     Y                $          295,749.59
                                                                                                         CHP-022199         CHP-024180
                                                                                                        EDIS v4.4 SR3         Pulse 15.2
                                        3/21/2017               2                                                                               Y                            Y        Y                     Y                           -
                                                                                                         CHP-025549         CHP-028434
                                                                                                           EDIS 4.2           Pulse 11.4
             BLACKWELL HMA LLC,         2/14/2014               1                                                                                             Y              Y        Y                                      $     1,399,832.00
                                                                                                         CHP-007628         CHP-020857
     d/b/a ALLIANCEHEALTH BLACKWELL                                                                     EDIS v4.4 SR2        Pulse 14.2.3
12                                      10/31/2014              1                                                                                             Y              Y        Y                                      $     1,047,522.00
                                                                                                         CHP-022199         CHP-024158
              NPI: 1790706851                                                                           EDIS v4.4 SR3       Pulse 14.2.3.3
                                        1/26/2017               2                                                                               Y                            Y        Y                     Y                $          356,475.00
                                                                                                         CHP-025549         CHP-024180




                                                                                              3 of 39                                                                                                                                 Exhibit B
                   Case 1:18-cv-20394-RNS Document 123-2 Entered on FLSD Docket 07/26/2019 Page 4 of 39
                                                                                   Exhibit B
                                                                      Defendant CHS Hospital Attestations

                   Hospital Info                                          Software Used for Attestation w/ CHPL ID                             Criteria Attested                                                             Payment




                                                                                                                                                      Drug Interaction
                                           Attestation Date




                                                                                                                                                                                                        Reconciliation




                                                                                                                                                                                                                               Amount Paid
                    Name & NPI




                                                                                                                                         CPOE - Med




                                                                                                                                                                               Protect PHI
                                                                                 Enterprise




                                                                                                                                                                                             Medicine
                                                                                                                             PULSE
                                                                                                            EDIS
                                                              Stage




                                                                                                                                                                         CDS
#




                                                                             Enterprise 9.2
                                         9/5/2012               1                                                                                         Y              Y        Y                                      $     1,431,875.96
                                                                             CHP-007159
       BLUE RIDGE GEORGIA HOSPITAL                                          Enterprise v11                EDIS v4.3
                                        11/19/2013              1                                                                                         Y              Y        Y                                      $          963,406.34
                COMPANY LLC,                                                 CHP-009004                  CHP-019265
                                                                            Enterprise v12                EDIS v4.4
13    d/b/a FANNIN REGIONAL HOSPITAL    11/6/2014               2                                                                           Y             Y              Y        Y                     Y                $          613,679.55
                                                                             CHP-019567                  CHP-021753
                                                                          Enterprise 2014 R1            EDIS v4.4 SR2
               NPI: 1851362263          1/18/2016               2                                                                           Y                            Y        Y                     Y                $          293,507.71
                                                                             CHP-022017                  CHP-022199
                                                                        Enterprise 2015 R1 SR2          EDIS v4.4 SR3
                                        3/21/2017               2                                                                           Y                            Y        Y                     Y                           -
                                                                             CHP-029180                  CHP-025549
                                                                        Enterprise version 10.1
                                        10/19/2012              1                                                                                         Y              Y        Y                                      $     1,791,184.60
                                                                             CHP-007546
     BLUEFIELD HOSPITAL COMPANY LLC,                                        Enterprise v11                EDIS 4.3
                                        10/28/2013              1                                                                                         Y              Y        Y                                      $     1,199,277.33
     d/b/a BLUEFIELD REGIONAL MEDICAL                                        CHP-009004                  CHP-006964
                                                                            Enterprise v12                EDIS v4.4
14                 CENTER               11/6/2014               2                                                                           Y             Y              Y        Y                     Y                $          671,840.04
                                                                             CHP-019567                  CHP-021753
                                                                          Enterprise 2014 R1            EDIS v4.4 SR2
              NPI: 1477869295           1/26/2016               2                                                                           Y                            Y        Y                     Y                $          368,036.34
                                                                             CHP-023893                  CHP-022199
                                                                        Enterprise 2014 R2 SR4          EDIS v4.4 SR3
                                        3/21/2017               2                                                                           Y                            Y        Y                     Y                           -
                                                                             CHP-027642                  CHP-025549
                                                                                                          EDIS 4.3        Pulse 11.4
                                        3/31/2014               1                                                                                         Y              Y        Y                                      $     1,547,569.55
                                                                                                         CHP-006964     CHP-020857
             BRANDON HMA LLC,                                                                           EDIS v4.4 SR2    Pulse 14.2.3
                                        10/31/2014              1                                                                                         Y              Y        Y                                      $     1,143,297.79
        d/b/a MERIT HEALTH RANKIN                                                                        CHP-022199     CHP-024158
15
                                                                                                                        Pulse 14.2.3.3
                                         2/4/2016               2                                                                           Y                            Y        Y                     Y                $          760,840.44
              NPI: 1205882669                                                                                           CHP-024180
                                                                                                        EDIS v4.4 SR3     Pulse 15.2
                                        3/21/2017               2                                                                           Y                            Y        Y                     Y                $          357,624.80
                                                                                                         CHP-025549     CHP-028434
                                                                             Enterprise 9.2
                                        9/26/2012               1                                                                                         Y              Y        Y                                      $     1,749,857.48
         BROWNWOOD HOSPITAL LP,                                              CHP-007159
                                                                           Enterprise v11.1
        d/b/a BROWNWOOD REGIONAL        10/24/2013              1                                                                                         Y              Y        Y                                      $     1,269,115.00
                                                                             CHP-009408
16             MEDICAL CENTER
                                                                            Enterprise v12                EDIS v4.4
                                        10/31/2014              1                                                                                         Y              Y        Y                                      $          756,444.36
                                                                             CHP-019567                  CHP-021753
              NPI: 1679526982
                                                                        Enterprise 2014 R2 SR4          EDIS v4.4 SR3
                                        3/21/2017               2                                                                           Y                            Y        Y                     Y                           -
                                                                             CHP-027642                  CHP-025549




                                                                                              4 of 39                                                                                                                             Exhibit B
                  Case 1:18-cv-20394-RNS Document 123-2 Entered on FLSD Docket 07/26/2019 Page 5 of 39
                                                                                  Exhibit B
                                                                     Defendant CHS Hospital Attestations

                  Hospital Info                                          Software Used for Attestation w/ CHPL ID                             Criteria Attested                                                             Payment




                                                                                                                                                     Drug Interaction
                                          Attestation Date




                                                                                                                                                                                                       Reconciliation




                                                                                                                                                                                                                              Amount Paid
                   Name & NPI




                                                                                                                                        CPOE - Med




                                                                                                                                                                              Protect PHI
                                                                                Enterprise




                                                                                                                                                                                            Medicine
                                                                                                                            PULSE
                                                                                                           EDIS
                                                             Stage




                                                                                                                                                                        CDS
#




                                                                          Enterprise v11.1
          BULLHEAD CITY HOSPITAL       9/30/2013               1                                                                                         Y              Y        Y                                      $     2,087,021.56
                                                                            CHP-009408
               CORPORATION,                                                Enterprise v12                EDIS v4.4
                                       10/30/2014              1                                                                                         Y              Y        Y                                      $     1,554,440.86
     d/b/a WESTERN ARIZONA REGIONAL                                         CHP-019567                  CHP-021753
17
              MEDICAL CENTER                                           Enterprise 2014 R2 SR3          EDIS v4.4 SR2
                                       1/25/2016               2                                                                           Y                            Y        Y                     Y                $     1,043,065.72
                                                                            CHP-025317                  CHP-022199
              NPI: 1255302766                                          Enterprise 2015 R1 SR2          EDIS v4.4 SR3
                                       3/21/2017               2                                                                           Y                            Y        Y                     Y                $          474,358.65
                                                                            CHP-029182                  CHP-025549
             CARLISLE HMA, LLC,                                                                          EDIS v4.4      Pulse 14.2.2
                                       10/21/2014              1                                                                                         Y              Y        Y                                      $     1,183,550.39
     d/b/a CARLISLE REGIONAL MEDICAL                                                                    CHP-021753     CHP-023085
                                                                                                       EDIS v4.4 SR2   Pulse 14.2.3.3
18                 CENTER              6/14/2016               1                                                                                                        Y        Y                                      $          812,196.69
                                                                                                        CHP-022199     CHP-024180
                                                                                                       EDIS v4.4 SR3     Pulse 15.2
              NPI: 1730133844          3/21/2017               2                                                                           Y                            Y        Y                     Y                $          406,098.35
                                                                                                        CHP-025549     CHP-028434
                                                                            Enterprise 9.2
                                       9/10/2012               1                                                                                         Y              Y        Y                                      $     1,183,129.12
                                                                            CHP-007159
                                                                          Enterprise v11.1
                                       10/21/2013              1                                                                                         Y              Y        Y                                      $          862,700.11
     CARLSBAD MEDICAL CENTER LLC,                                           CHP-009408
     d/b/a CARLSBAD MEDICAL CENTER                                         Enterprise v12                EDIS v4.4
19                                     11/6/2014               2                                                                           Y             Y              Y        Y                     Y                $          558,640.82
                                                                            CHP-019567                  CHP-021753
              NPI: 1790722346                                            Enterprise 2014 R1            EDIS v4.4 SR2
                                       1/20/2016               2                                                                           Y                            Y        Y                     Y                $          272,429.33
                                                                            CHP-022017                  CHP-022199
                                                                       Enterprise 2015 R1 SR1          EDIS v4.4 SR3
                                       3/21/2017               2                                                                           Y                            Y        Y                     Y                           -
                                                                            CHP-028970                  CHP-025549
                                                                       Enterprise version 10.1
                                       10/24/2012              1                                                                                         Y              Y        Y                                      $     1,001,045.78
                                                                            CHP-007546
     CEDAR PARK HEALTH SYSTEM LP,                                         Enterprise v11.1
                                       11/13/2013              1                                                                                         Y              Y        Y                                      $          784,344.75
       d/b/a CEDAR PARK REGIONAL                                            CHP-009408
                                                                           Enterprise v12                EDIS v4.4
20            MEDICAL CENTER           11/6/2014               2                                                                           Y             Y              Y        Y                     Y                $          511,544.63
                                                                            CHP-019567                  CHP-021753
                                                                       Enterprise 2014 R2 SR3          EDIS v4.4 SR2
              NPI: 1376662296          1/26/2016               2                                                                           Y                            Y        Y                     Y                $          254,528.89
                                                                            CHP-025317                  CHP-022199
                                                                       Enterprise 2015 R1 SR1          EDIS v4.4 SR3
                                       3/21/2017               2                                                                           Y                            Y        Y                     Y                           -
                                                                            CHP-028970                  CHP-025549




                                                                                             5 of 39                                                                                                                             Exhibit B
                  Case 1:18-cv-20394-RNS Document 123-2 Entered on FLSD Docket 07/26/2019 Page 6 of 39
                                                                                 Exhibit B
                                                                    Defendant CHS Hospital Attestations

                  Hospital Info                                         Software Used for Attestation w/ CHPL ID                              Criteria Attested                                                             Payment




                                                                                                                                                     Drug Interaction
                                         Attestation Date




                                                                                                                                                                                                       Reconciliation




                                                                                                                                                                                                                              Amount Paid
                   Name & NPI




                                                                                                                                        CPOE - Med




                                                                                                                                                                              Protect PHI
                                                                                Enterprise




                                                                                                                                                                                            Medicine
                                                                                                                            PULSE
                                                                                                           EDIS
                                                            Stage




                                                                                                                                                                        CDS
#




                                                                            Enterprise v11
                                      7/23/2013               1                                                                                          Y              Y        Y                                      $     1,270,668.00
                                                                             CHP-009004
     CENTRE HOSPITAL CORPORATION,                                           Enterprise v12               EDIS v4.4
                                      10/21/2014              1                                                                                          Y              Y        Y                                      $          851,718.00
     d/b/a CHEROKEE MEDICAL CENTER                                           CHP-019567                 CHP-021753
21                                                                        Enterprise 2014 R1           EDIS v4.4 SR2
                                      1/20/2016               2                                                                            Y                            Y        Y                     Y                $          476,868.00
                                                                             CHP-022017                 CHP-022199
              NPI: 1396766267
                                                                          Enterprise 2016 R1
                                                                                                       EDIS v4.4 SR3
                                      3/21/2017               2     14.04.04.2788.MEDH.16.01.1.                                            Y                            Y        Y                     Y                $          238,434.00
                                                                                                        CHP-025549
                                                                               160616
                                                                                                         EDIS 4.3        Pulse 11.1
                                      7/20/2012               1                                                                                          Y              Y        Y                                      $     1,191,487.14
                                                                                                        CHP-006964     CHP-008075
             CHESTER HMA LLC,                                                                            EDIS 4.3        Pulse 11.4
                                      11/21/2013              1                                                                                          Y              Y        Y                                      $     1,014,213.71
     d/b/a CHESTER REGIONAL MEDICAL                                                                     CHP-006964     CHP-020857
22                                                                                                     EDIS v4.4 SR2    Pulse 14.2.3
                  CENTER              11/6/2014               1                                                                                          Y              Y        Y                                      $          464,363.74
                                                                                                        CHP-022199     CHP-024158
                                                                                                                       Pulse 14.2.3.3
             NPI: 1366481632           2/3/2016               2                                                                            Y                            Y        Y                     Y                $          309,461.21
                                                                                                                       CHP-024180
                                                                                                       EDIS v4.4 SR3   Pulse 14.2.3.3
                                      3/21/2017               2                                                                            Y                            Y        Y                     Y                           -
                                                                                                        CHP-025549     CHP-024180
       CHESTERFIELD MARLBORO LP,                                           Enterprise 9.2
                                      8/22/2012               1                                                                                          Y              Y        Y                                      $     1,203,517.60
       d/b/a CHESTERFIELD GENERAL                                           CHP-007159
23                                                                         Enterprise v11                EDIS 4.3
                 HOSPITAL             10/25/2013              1                                                                                          Y              Y        Y                                      $          969,843.66
                                                                            CHP-009004                  CHP-006964
                                                                           Enterprise v12                EDIS v4.4
              NPI: 1891768842         11/6/2014               2                                                                            Y             Y              Y        Y                     Y                $          666,247.02
                                                                            CHP-019567                  CHP-021753
                                                                                                         EDIS 4.3        Pulse 11.1
                                      7/20/2012               1                                                                                          Y              Y        Y                                      $     2,167,967.52
                                                                                                        CHP-006964     CHP-008075
               CITRUS HMA LLC,                                                                           EDIS 4.3        Pulse 11.4
                                      11/20/2013              1                                                                                          Y              Y        Y                                      $     1,701,633.12
       d/b/a SEVEN RIVERS REGIONAL                                                                      CHP-006964     CHP-020857
24                                                                                                     EDIS v4.4 SR2    Pulse 14.2.3
              MEDICAL CENTER          10/30/2014              1                                                                                          Y              Y        Y                                      $     1,090,168.94
                                                                                                        CHP-022199     CHP-024158
                                                                                                       EDIS v4.4 SR2   Pulse 14.2.3.3
             NPI: 1578506762           2/4/2016               2                                                                            Y                            Y        Y                     Y                $          530,085.38
                                                                                                        CHP-022199     CHP-024180
                                                                                                       EDIS v4.4 SR3     Pulse 15.2
                                      3/21/2017               2                                                                            Y                            Y        Y                     Y                           -
                                                                                                        CHP-025549     CHP-028434




                                                                                             6 of 39                                                                                                                             Exhibit B
                 Case 1:18-cv-20394-RNS Document 123-2 Entered on FLSD Docket 07/26/2019 Page 7 of 39
                                                                                Exhibit B
                                                                   Defendant CHS Hospital Attestations

                  Hospital Info                                        Software Used for Attestation w/ CHPL ID                             Criteria Attested                                                                 Payment




                                                                                                                                                   Drug Interaction
                                        Attestation Date




                                                                                                                                                                                                         Reconciliation




                                                                                                                                                                                                                                Amount Paid
                   Name & NPI




                                                                                                                                      CPOE - Med




                                                                                                                                                                            Protect PHI
                                                                              Enterprise




                                                                                                                                                                                          Medicine
                                                                                                                          PULSE
                                                                                                         EDIS
                                                           Stage




                                                                                                                                                                      CDS
#




                                                                                                       EDIS 4.3        Pulse 11.1
                                     9/12/2012               1                                                                                         Y              Y        Y                                          $     1,336,526.72
                                                                                                      CHP-006964     CHP-008075
            CLARKSDALE HMA LLC,                                                                        EDIS 4.3        Pulse 11.4
                                     11/25/2013              1                                                                                         Y              Y        Y                                          $     1,056,424.75
      d/b/a MERIT HEALTH NORTHWEST                                                                    CHP-006964     CHP-020857
                                                                                                     EDIS v4.4 SR2    Pulse 14.2.3
25               MISSISSIPPI         10/31/2014              1                                                                                         Y              Y        Y                                          $          598,448.17
                                                                                                      CHP-022199     CHP-024158
                                                                                                     EDIS v4.4 SR2   Pulse 14.2.3.3
             NPI: 1376584110          2/3/2016               2                                                                           Y                            Y        Y                     Y                    $          309,308.65
                                                                                                      CHP-022199     CHP-024180
                                                                                                     EDIS v4.4 SR3     Pulse 15.2
                                     3/21/2017               2                                                                           Y                            Y        Y                     Y                               -
                                                                                                      CHP-025549     CHP-028434
                                                                                                       EDIS 4.2        Pulse 11.4
                                     2/14/2014               1                                                                                         Y              Y        Y                                          $     1,022,834.55
                                                                                                      CHP-007628     CHP-020857
             CLINTON HMA, LLC,                                                                       EDIS v4.4 SR2    Pulse 14.2.3
                                     10/30/2014              1                                                                                         Y              Y        Y                                          $          652,123.04
      d/b/a ALLIANCEHEALTH CLINTON                                                                    CHP-022199     CHP-024158
26
                                                                                                     EDIS v4.4 SR2   Pulse 14.2.3.3
                                      2/3/2016               2                                                                           Y                            Y        Y                     Y                    $          434,748.70
             NPI: 1326062456                                                                          CHP-022199     CHP-024180
                                                                                                     EDIS v4.4 SR3   Pulse 14.2.3.3
                                     3/21/2017               2                                                                           Y                            Y        Y                     Y                    $          217,903.00
                                                                                                      CHP-025549     CHP-024180
                                                                     Enterprise version 10.1
                                     11/1/2012               1                                                                                         Y              Y        Y                                          $     1,257,279.54
                                                                          CHP-007546
                                                                         Enterprise v11                EDIS 4.3
                                     11/1/2013               1                                                                                         Y              Y        Y                                          $          914,162.62
     CLINTON HOSPITAL CORPORATION,                                        CHP-009004                  CHP-006964
        d/b/a LOCK HAVEN HOSPITAL                                        Enterprise v12                EDIS v4.4
27                                   11/6/2014               2                                                                           Y             Y              Y        Y                     Y                    $          634,100.77
                                                                          CHP-019567                  CHP-021753
             NPI: 1144291840                                         Enterprise 2014 R2 SR3          EDIS v4.4 SR2
                                      Jan 2016               2                                                                            -              -             -        -                    -                    $          308,455.00
                                                                          CHP-025317                  CHP-022199
                                                                     Enterprise 2015 R1 SR2          EDIS v4.4 SR3
                                     3/21/2017               2                                                                           Y                            Y        Y                     Y                               -
                                                                          CHP-029180                  CHP-025549




                                                                                           7 of 39                                                                                                                                 Exhibit B
                   Case 1:18-cv-20394-RNS Document 123-2 Entered on FLSD Docket 07/26/2019 Page 8 of 39
                                                                                  Exhibit B
                                                                     Defendant CHS Hospital Attestations

                    Hospital Info                                        Software Used for Attestation w/ CHPL ID                    Criteria Attested                                                             Payment




                                                                                                                                            Drug Interaction
                                          Attestation Date




                                                                                                                                                                                              Reconciliation




                                                                                                                                                                                                                     Amount Paid
                     Name & NPI




                                                                                                                               CPOE - Med




                                                                                                                                                                     Protect PHI
                                                                                Enterprise




                                                                                                                                                                                   Medicine
                                                                                                                       PULSE
                                                                                                           EDIS
                                                             Stage




                                                                                                                                                               CDS
#




                                                                            Enterprise 9.2
                                        9/5/2012               1                                                                                Y              Y        Y                                      $     1,315,334.44
                                                                            CHP-007159
       COLLEGE STATION HOSPITAL LP,                                       Enterprise v11.1
                                       11/19/2013              1                                                                                Y              Y        Y                                      $     1,011,279.08
       d/b/a COLLEGE STATION MEDICAL                                        CHP-009408
                                                                           Enterprise v12                EDIS v4.4
28                 CENTER              11/6/2014               2                                                                  Y             Y              Y        Y                     Y                $          634,467.13
                                                                            CHP-019567                  CHP-021753
                                                                       Enterprise 2014 R2 SR3          EDIS v4.4 SR2
               NPI: 1467403477         1/19/2016               2                                                                  Y                            Y        Y                     Y                $          305,011.06
                                                                            CHP-025317                  CHP-022199
                                                                       Enterprise 2015 R1 SR1          EDIS v4.4 SR3
                                       3/21/2017               2                                                                  Y                            Y        Y                     Y                           -
                                                                            CHP-028970                  CHP-025549
                                                                       Enterprise version 10.1
                                       11/15/2012              1                                                                                Y              Y        Y                                      $     1,983,879.60
                                                                            CHP-007546
     CRESTVIEW HOSPITAL CORPORATION,                                       Enterprise v11                EDIS 4.3
                                       10/16/2013              1                                                                                Y              Y        Y                                      $     1,416,840.57
       d/b/a NORTH OKALOOSA MEDICAL                                         CHP-009004                  CHP-006964
                                                                           Enterprise v12                EDIS v4.4
29                  CENTER             11/6/2014               2                                                                  Y             Y              Y        Y                     Y                $          945,753.10
                                                                            CHP-019567                  CHP-021753
                                                                         Enterprise 2014 R1            EDIS v4.4 SR2
               NPI: 1104897859          2/3/2016               2                                                                  Y                            Y        Y                     Y                $          448,297.34
                                                                            CHP-023893                  CHP-022199
                                                                       Enterprise 2015 R1 SR2          EDIS v4.4 SR3
                                       3/21/2017               2                                                                  Y                            Y        Y                     Y                           -
                                                                            CHP-029180                  CHP-025549
                                                                           Enterprise v11
                                       1/28/2013               1                                                                                Y              Y        Y                                      $     2,078,681.20
                                                                            CHP-009004
         CRESTWOOD HEALTHCARE LP,                                          Enterprise v12                EDIS v4.4
                                       10/20/2014              1                                                                                Y              Y        Y                                      $     1,583,829.84
      d/b/a CRESTWOOD MEDICAL CENTER                                        CHP-019567                  CHP-021753
30
                                                                         Enterprise 2014 R1            EDIS v4.4 SR2
                                       1/26/2016               2                                                                  Y                            Y        Y                     Y                $     1,055,886.55
               NPI: 1023061496                                              CHP-022017                  CHP-022199
                                                                       Enterprise 2015 R1 SR1          EDIS v4.4 SR3
                                       3/21/2017               2                                                                  Y                            Y        Y                     Y                $          522,197.39
                                                                            CHP-028970                  CHP-025549
                                                                          Enterprise v11.1
                                       11/18/2013              1                                                                                Y              Y        Y                                      $     1,145,009.98
                                                                            CHP-009408
       DEACONESS HEALTH SYSTEM LLC,                                        Enterprise v12                EDIS v4.4
                                       11/7/2014               2                                                                  Y             Y              Y        Y                     Y                $          744,745.14
      d/b/a ALLIANCEHEALTH DEACONESS                                        CHP-019567                  CHP-021753
31
                                                                         Enterprise 2014 R1            EDIS v4.4 SR2
                                       1/25/2016               2                                                                  Y                            Y        Y                     Y                $          354,091.07
               NPI: 1740231752                                              CHP-023893                  CHP-022199
                                                                       Enterprise 2015 R1 SR1          EDIS v4.4 SR3
                                       3/21/2017               2                                                                  Y                            Y        Y                     Y                           -
                                                                            CHP-028970                  CHP-025549




                                                                                             8 of 39                                                                                                                    Exhibit B
                  Case 1:18-cv-20394-RNS Document 123-2 Entered on FLSD Docket 07/26/2019 Page 9 of 39
                                                                                  Exhibit B
                                                                     Defendant CHS Hospital Attestations

                   Hospital Info                                         Software Used for Attestation w/ CHPL ID                                 Criteria Attested                                                                 Payment




                                                                                                                                                         Drug Interaction
                                          Attestation Date




                                                                                                                                                                                                               Reconciliation




                                                                                                                                                                                                                                      Amount Paid
                    Name & NPI




                                                                                                                                            CPOE - Med




                                                                                                                                                                                  Protect PHI
                                                                                Enterprise




                                                                                                                                                                                                Medicine
                                                                                                                                PULSE
                                                                                                           EDIS
                                                             Stage




                                                                                                                                                                            CDS
#




                                                                          Enterprise v11.1
                                       10/30/2013              1                                                                                             Y              Y        Y                                          $     1,938,811.96
                                                                            CHP-009408
      DEMING HOSPITAL CORPORATION,                                         Enterprise v12                 EDIS v4.4
                                       10/31/2014              1                                                                                             Y              Y        Y                                          $          811,802.42
     d/b/a MIMBRES MEMORIAL HOSPITAL                                        CHP-019567                   CHP-021753
32                                                                       Enterprise 2014 R1             EDIS v4.4 SR2
                                       1/18/2016               2                                                                               Y                            Y        Y                     Y                               -
                                                                            CHP-022017                   CHP-022199
              NPI: 1891075446
                                                                                                      EDIS 2015 R1 SR3
                                                                       Enterprise 2015 R1 SR2
                                       3/21/2017               2                                  14.04.04.2788.MEDH.ED.                       Y                            Y        Y                     Y                               -
                                                                            CHP-029180
                                                                                                         01.1.160707
                                                                                                                             Pulse 11.1
                                       7/25/2012               1                                                                                             Y              Y        Y                                          $     1,923,907.92
                                                                                                                           CHP-008075
                                                                                                         EDIS 4.3            Pulse 11.4
                                       Nov 2013                1                                                                                -              -             -        -                    -                    $              76,214.40
              DURANT HMA LLC,                                                                           CHP-006964         CHP-020857
      d/b/a ALLIANCEHEALTH DURANT                                                                      EDIS v4.4 SR2        Pulse 14.2.3
33                                     10/21/2014              1                                                                                             Y              Y        Y                                          $          938,892.17
                                                                                                        CHP-022199         CHP-024158
              NPI: 1770522906                                                                          EDIS v4.4 SR2       Pulse 14.2.3.3
                                        2/3/2016               2                                                                               Y                            Y        Y                     Y                    $          454,307.88
                                                                                                        CHP-022199         CHP-024180
                                                                                                       EDIS v4.4 SR3         Pulse 15.2
                                       3/21/2017               2                                                                               Y                            Y        Y                     Y                               -
                                                                                                        CHP-025549         CHP-028434
                                                                       Enterprise version 10.1
                                       10/15/2012              1                                                                                             Y              Y        Y                                          $     1,628,534.16
                                                                            CHP-007546
      DYERSBURG HOSPITAL COMPANY                                           Enterprise v11                EDIS 4.3
                                       11/1/2013               1                                                                                             Y              Y        Y                                          $     1,155,021.77
                   LLC,                                                     CHP-009004                  CHP-006964
       d/b/a TENNOVA HEALTHCARE-                                           Enterprise v12                EDIS v4.4
34                                     11/6/2014               2                                                                               Y             Y              Y        Y                     Y                    $          783,995.69
           DYERSBURG REGIONAL                                               CHP-019567                  CHP-021753
                                                                         Enterprise 2014 R1            EDIS v4.4 SR2
                                       1/26/2016               2                                                                               Y                            Y        Y                     Y                    $          405,054.79
              NPI: 1043282338                                               CHP-022017                  CHP-022199
                                                                       Enterprise 2015 R1 SR2          EDIS v4.4 SR3
                                       3/21/2017               2                                                                               Y                            Y        Y                     Y                               -
                                                                            CHP-029182                  CHP-025549




                                                                                             9 of 39                                                                                                                                     Exhibit B
                    Case 1:18-cv-20394-RNS Document 123-2 Entered on FLSD Docket 07/26/2019 Page 10 of
                                                        Exhibit
                                                           39 B
                                                                      Defendant CHS Hospital Attestations

                   Hospital Info                                          Software Used for Attestation w/ CHPL ID                              Criteria Attested                                                             Payment




                                                                                                                                                       Drug Interaction
                                           Attestation Date




                                                                                                                                                                                                         Reconciliation




                                                                                                                                                                                                                                Amount Paid
                    Name & NPI




                                                                                                                                          CPOE - Med




                                                                                                                                                                                Protect PHI
                                                                                 Enterprise




                                                                                                                                                                                              Medicine
                                                                                                                              PULSE
                                                                                                             EDIS
                                                              Stage




                                                                                                                                                                          CDS
#




                                                                                                           EDIS 4.3        Pulse 11.1
                                        10/24/2012              1                                                                                          Y              Y        Y                                      $     1,922,106.24
                                                                                                          CHP-006964     CHP-008075
     EAST GEORGIA REGIONAL MEDICAL                                                                         EDIS 4.3        Pulse 11.4
                                        11/25/2013              1                                                                                          Y              Y        Y                                      $     1,551,589.28
                CENTER, LLC,                                                                              CHP-006964     CHP-020857
       d/b/a EAST GEORGIA REGIONAL                                                                       EDIS v4.4 SR2    Pulse 14.2.3
35                                      11/21/2014              1                                                                                          Y              Y        Y                                      $          895,050.32
              MEDICAL CENTER                                                                              CHP-022199     CHP-024158
                                                                                                                         Pulse 14.2.3.3
                                         2/4/2016               2                                                                            Y                            Y        Y                     Y                $          442,440.57
              NPI: 1265486278                                                                                            CHP-024180
                                                                                                         EDIS v4.4 SR3     Pulse 15.2
                                        3/21/2017               2                                                                            Y                            Y        Y                     Y                           -
                                                                                                          CHP-025549     CHP-028434
                                                                             Enterprise v11.1
                                        9/16/2013               1                                                                                          Y              Y        Y                                      $     1,331,249.93
      EMPORIA HOSPITAL CORPORATION,                                            CHP-009408
                                                                              Enterprise v12               EDIS v4.4
     d/b/a SOUTHERN VIRGINIA REGIONAL   10/30/2014              1                                                                                          Y              Y        Y                                      $     1,042,454.86
                                                                               CHP-019567                 CHP-021753
36             MEDICAL CENTER
                                                                            Enterprise 2014 R1           EDIS v4.4 SR2
                                        1/19/2016               2                                                                            Y                            Y        Y                     Y                $          637,725.69
                                                                               CHP-022017                 CHP-022199
               NPI: 1770554214
                                                                         Enterprise 2015 R1 SR1          EDIS v4.4 SR3
                                        3/21/2017               2                                                                            Y                            Y        Y                     Y                $          285,670.00
                                                                               CHP-028970                 CHP-025549
                                                                              Enterprise v11
                                        4/17/2013               1                                                                                          Y              Y        Y                                      $          935,508.00
                                                                               CHP-009004
     EVANSTON HOSPITAL CORPORATION,                                           Enterprise v12               EDIS v4.4
                                        10/20/2014              1                                                                                          Y              Y        Y                                      $          595,644.00
     d/b/a EVANSTON REGIONAL HOSPITAL                                          CHP-019567                 CHP-021753
37                                                                          Enterprise 2014 R1           EDIS v4.4 SR2
                                        1/25/2016               2                                                                            Y                            Y        Y                     Y                $          435,806.00
                                                                               CHP-023893                 CHP-022199
              NPI: 1639140015
                                                                            Enterprise 2016 R1
                                                                                                         EDIS v4.4 SR3
                                        3/21/2017               2     14.04.04.2788.MEDH.16.01.1.                                            Y                            Y        Y                     Y                $          217,903.00
                                                                                                          CHP-025549
                                                                                 160616
                                                                              Enterprise 9.2
                                        7/25/2012               1                                                                                          Y              Y        Y                                      $     1,914,737.44
                                                                               CHP-007159
      FOLEY HOSPITAL CORPORATION,                                             Enterprise v11               EDIS 4.3
                                        10/18/2013              1                                                                                          Y              Y        Y                                      $     1,423,330.96
      d/b/a SOUTH BALDWIN REGIONAL                                             CHP-009004                 CHP-006964
                                                                              Enterprise v12               EDIS v4.4
38            MEDICAL CENTER            11/6/2014               2                                                                            Y             Y              Y        Y                     Y                $          912,779.96
                                                                               CHP-019567                 CHP-021753
                                                                           Enterprise 2014 R1            EDIS v4.4 SR2
              NPI: 1053382655           1/25/2016               2                                                                            Y                            Y        Y                     Y                $          413,751.65
                                                                               CHP-023893                 CHP-022199
                                                                         Enterprise 2015 R1 SR1          EDIS v4.4 SR3
                                        3/21/2017               2                                                                            Y                            Y        Y                     Y                           -
                                                                               CHP-028970                 CHP-025549




                                                                                              10 of 39                                                                                                                             Exhibit B
                   Case 1:18-cv-20394-RNS Document 123-2 Entered on FLSD Docket 07/26/2019 Page 11 of
                                                       Exhibit
                                                          39 B
                                                                       Defendant CHS Hospital Attestations

                   Hospital Info                                          Software Used for Attestation w/ CHPL ID                                  Criteria Attested                                                             Payment




                                                                                                                                                           Drug Interaction
                                            Attestation Date




                                                                                                                                                                                                             Reconciliation




                                                                                                                                                                                                                                    Amount Paid
                    Name & NPI




                                                                                                                                              CPOE - Med




                                                                                                                                                                                    Protect PHI
                                                                                  Enterprise




                                                                                                                                                                                                  Medicine
                                                                                                                                  PULSE
                                                                                                              EDIS
                                                               Stage




                                                                                                                                                                              CDS
#




                                                                              Enterprise 9.2
                                         8/16/2012               1                                                                                             Y              Y        Y                                      $          992,353.20
                                                                              CHP-007159
      FORREST CITY ARKANSAS HOSPITAL                                         Enterprise v11                 EDIS 4.3
                                         11/22/2013              1                                                                                             Y              Y        Y                                      $          668,609.74
                COMPANY LLC,                                                  CHP-009004                   CHP-006964
                                                                             Enterprise v12                 EDIS v4.4
39   d/b/a FORREST CITY MEDICAL CENTER   11/6/2014               2                                                                               Y             Y              Y        Y                     Y                $          361,771.02
                                                                              CHP-019567                   CHP-021753
                                                                           Enterprise 2014 R1             EDIS v4.4 SR2
              NPI: 1811912009            1/20/2016               2                                                                               Y                            Y        Y                     Y                $          171,640.25
                                                                              CHP-022017                   CHP-022199
                                                                         Enterprise 2014 R2 SR4           EDIS v4.4 SR3
                                         3/21/2017               2                                                                               Y                            Y        Y                     Y                           -
                                                                              CHP-027642                   CHP-025549
                                                                             Enterprise v11
                                         1/28/2013               1                                                                                             Y              Y        Y                                      $     1,428,513.36
             FORT PAYNE HOSPITAL                                              CHP-009004
                CORPORATION,                                                 Enterprise v12                 EDIS v4.4
                                         10/20/2014              1                                                                                             Y              Y        Y                                      $     1,010,964.10
      d/b/a DEKALB REGIONAL MEDICAL                                           CHP-019567                  CHP-021753
40                                                                         Enterprise 2014 R1            EDIS v4.4 SR2
                    CENTER               1/18/2016               2                                                                               Y                            Y        Y                     Y                $          616,840.23
                                                                              CHP-022017                  CHP-022199
                                                                                                        EDIS 2015 R1 SR3
              NPI: 1710901178                                            Enterprise 2015 R1 SR2
                                         3/21/2017               2                                  14.04.04.2788.MEDH.ED.                       Y                            Y        Y                     Y                $          308,420.11
                                                                              CHP-029180
                                                                                                           01.1.160707
                                                                            Enterprise v11.1
                                         7/11/2013               1                                                                                             Y              Y        Y                                      $     1,209,318.94
     FRANKLIN HOSPITAL CORPORATION,                                           CHP-009408
                                                                             Enterprise v12                 EDIS v4.4
       d/b/a SOUTHAMPTON MEMORIAL        10/21/2014              1                                                                                             Y              Y        Y                                      $          882,906.70
                                                                              CHP-019567                   CHP-021753
41                HOSPITAL
                                                                           Enterprise 2014 R1             EDIS v4.4 SR2
                                         1/18/2016               2                                                                               Y                            Y        Y                     Y                $          588,604.46
                                                                              CHP-022017                   CHP-022199
              NPI: 1902878341
                                                                         Enterprise 2015 R1 SR2           EDIS v4.4 SR3
                                         3/21/2017               2                                                                               Y                            Y        Y                     Y                $          292,046.84
                                                                              CHP-029180                   CHP-025549
              GAFFNEY HMA LLC,                                                                            EDIS v4.4 SR2      Pulse 14.2.3.3
                                          2/6/2016               1                                                                                                            Y        Y                                      $          649,138.93
     d/b/a MARY BLACK HEALTH SYSTEM –                                                                      CHP-022199        CHP-024180
42              SPARTANBURG
                                                                                                          EDIS v4.4 SR3      Pulse 14.2.3.3
                                         3/21/2017               1                                                                                                            Y        Y                                      $          315,412.45
              NPI: 1508800186                                                                              CHP-025549        CHP-024180




                                                                                               11 of 39                                                                                                                                Exhibit B
                    Case 1:18-cv-20394-RNS Document 123-2 Entered on FLSD Docket 07/26/2019 Page 12 of
                                                        Exhibit
                                                           39 B
                                                                      Defendant CHS Hospital Attestations

                   Hospital Info                                         Software Used for Attestation w/ CHPL ID                         Criteria Attested                                                             Payment




                                                                                                                                                 Drug Interaction
                                           Attestation Date




                                                                                                                                                                                                   Reconciliation




                                                                                                                                                                                                                          Amount Paid
                    Name & NPI




                                                                                                                                    CPOE - Med




                                                                                                                                                                          Protect PHI
                                                                                 Enterprise




                                                                                                                                                                                        Medicine
                                                                                                                            PULSE
                                                                                                             EDIS
                                                              Stage




                                                                                                                                                                    CDS
#




                                                                        Enterprise version 10.1
                                        2/28/2013               1                                                                                    Y              Y        Y                                      $     1,515,654.36
                                                                             CHP-007546
             GALESBURG HOSPITAL                                             Enterprise v12                 EDIS v4.4
                CORPORATION,            10/20/2014              1                                                                                    Y              Y        Y                                      $     1,211,839.55
                                                                             CHP-019567                   CHP-021753
43   d/b/a GALESBURG COTTAGE HOSPITAL                                     Enterprise 2014 R1             EDIS v4.4 SR2
                                        1/25/2016               2                                                                      Y                            Y        Y                     Y                $          788,173.80
                                                                             CHP-022017                   CHP-022199
              NPI: 1447221312                                                                          EDIS 2015 R1 SR3
                                                                        Enterprise 2015 R1 SR2
                                        3/21/2017               2                                  14.04.04.2788.MEDH.ED.              Y                            Y        Y                     Y                $          394,086.90
                                                                             CHP-029180
                                                                                                          01.1.160707
                                                                             Enterprise 9.2
                                        5/18/2012               1                                                                                    Y              Y        Y                                      $     1,416,391.20
                                                                             CHP-007159
     GRANBURY HOSPITAL CORPORATION,                                         Enterprise v11                 EDIS 4.3
                                        11/20/2013              1                                                                                    Y              Y        Y                                      $     1,058,260.20
       d/b/a LAKE GRANBURY MEDICAL                                           CHP-009004                   CHP-006964
                                                                            Enterprise v12                 EDIS v4.4
44                 CENTER               10/31/2014              2                                                                      Y             Y              Y        Y                     Y                $          733,887.70
                                                                             CHP-019567                   CHP-021753
                                                                          Enterprise 2014 R1             EDIS v4.4 SR2
               NPI: 1114998911          1/25/2016               2                                                                      Y                            Y        Y                     Y                $          385,468.15
                                                                             CHP-022017                   CHP-022199
                                                                        Enterprise 2015 R1 SR1           EDIS v4.4 SR3
                                        3/21/2017               2                                                                      Y                            Y        Y                     Y                           -
                                                                             CHP-028970                   CHP-025549
                                                                             Enterprise 9.2
                                        7/25/2012               1                                                                                    Y              Y        Y                                      $     1,294,332.38
                                                                             CHP-007159
      GRANITE CITY ILLINOIS HOSPITAL                                        Enterprise v11                 EDIS 4.3
               COMPANY LLC,             10/24/2013              1                                                                                    Y              Y        Y                                      $          893,363.07
                                                                             CHP-009004                   CHP-006964
     d/b/a GATEWAY REGIONAL MEDICAL                                         Enterprise v12                 EDIS v4.4
45                                      11/6/2014               2                                                                      Y             Y              Y        Y                     Y                $          528,549.47
                  CENTER                                                     CHP-019567                   CHP-021753
                                                                          Enterprise 2014 R1             EDIS v4.4 SR2
                                        1/25/2016               2                                                                      Y                            Y        Y                     Y                $          265,868.67
               NPI: 1083685986                                               CHP-022017                   CHP-022199
                                                                        Enterprise 2014 R2 SR4           EDIS v4.4 SR3
                                        3/21/2017               2                                                                      Y                            Y        Y                     Y                           -
                                                                             CHP-027642                   CHP-025549
                                                                           Enterprise v11.1
                                        7/23/2013               1                                                                                    Y              Y        Y                                      $     1,577,153.67
             GREENBRIER VMC LLC,                                             CHP-009408
     d/b/a GREENBRIER VALLEY MEDICAL                                        Enterprise v12                 EDIS v4.4
                                        10/20/2014              1                                                                                    Y              Y        Y                                      $     1,228,554.44
                                                                             CHP-019567                   CHP-020658
46                CENTER
                                                                        Enterprise 2014 R2 SR3           EDIS v4.4 SR2
                                        1/19/2016               2                                                                      Y                            Y        Y                     Y                $     1,062,640.75
                                                                             CHP-025317                   CHP-022199
              NPI: 1639124142
                                                                        Enterprise 2015 R1 SR1           EDIS v4.4 SR3
                                        3/21/2017               2                                                                      Y                            Y        Y                     Y                $          398,045.08
                                                                             CHP-028970                   CHP-025549




                                                                                              12 of 39                                                                                                                       Exhibit B
                   Case 1:18-cv-20394-RNS Document 123-2 Entered on FLSD Docket 07/26/2019 Page 13 of
                                                       Exhibit
                                                          39 B
                                                                      Defendant CHS Hospital Attestations

                   Hospital Info                                         Software Used for Attestation w/ CHPL ID                               Criteria Attested                                                             Payment




                                                                                                                                                       Drug Interaction
                                           Attestation Date




                                                                                                                                                                                                         Reconciliation




                                                                                                                                                                                                                                Amount Paid
                    Name & NPI




                                                                                                                                          CPOE - Med




                                                                                                                                                                                Protect PHI
                                                                                 Enterprise




                                                                                                                                                                                              Medicine
                                                                                                                              PULSE
                                                                                                             EDIS
                                                              Stage




                                                                                                                                                                          CDS
#




                                                                             Enterprise 9.2
                                        10/11/2012              1                                                                                          Y              Y        Y                                      $     1,301,159.52
                                                                             CHP-007159
           GREENVILLE HOSPITAL                                              Enterprise v11                 EDIS 4.3
                                        11/9/2013               1                                                                                          Y              Y        Y                                      $          974,848.88
                CORPORATION,                                                 CHP-009004                   CHP-006964
        d/b/a LV STABLER MEMORIAL                                           Enterprise v12                 EDIS v4.4
47                                      11/6/2014               2                                                                            Y             Y              Y        Y                     Y                $          607,012.00
                  HOSPITAL                                                   CHP-019567                   CHP-021753
                                                                          Enterprise 2014 R1             EDIS v4.4 SR2
                                        1/20/2016               2                                                                            Y                            Y        Y                     Y                $          320,509.00
              NPI: 1780655332                                                CHP-022017                   CHP-022199
                                                                        Enterprise 2015 R1 SR2           EDIS v4.4 SR3
                                        3/21/2017               2                                                                            Y                            Y        Y                     Y                           -
                                                                             CHP-029180                   CHP-025549
                                                                                                           EDIS 4.3        Pulse 11.1
                                         8/1/2012               1                                                                                          Y              Y        Y                                      $     2,364,149.76
                                                                                                          CHP-006964     CHP-008075
            HAINES CITY HMA LLC,                                                                           EDIS 4.3        Pulse 11.4
                                        11/21/2013              1                                                                                          Y              Y        Y                                      $     1,752,248.55
     d/b/a HEART OF FLORIDA REGIONAL                                                                      CHP-006964     CHP-020857
                                                                                                         EDIS v4.4 SR2    Pulse 14.2.3
48            MEDICAL CENTER            10/30/2014              1                                                                                          Y              Y        Y                                      $     1,028,298.92
                                                                                                          CHP-022199     CHP-024158
                                                                                                         EDIS v4.4 SR2   Pulse 14.2.3.3
              NPI: 1578518403            2/4/2016               2                                                                            Y                            Y        Y                     Y                $          514,264.63
                                                                                                          CHP-022199     CHP-024180
                                                                                                         EDIS v4.4 SR3     Pulse 15.2
                                        3/21/2017               2                                                                            Y                            Y        Y                     Y                           -
                                                                                                          CHP-025549     CHP-028434
                                                                                                           EDIS 4.3        Pulse 11.1
                                         8/2/2012               1                                                                                          Y              Y        Y                                      $     1,347,874.06
                                                                                                          CHP-006964     CHP-008075
              HAMLET HMA LLC,                                                                              EDIS 4.3        Pulse 11.4
                                        11/22/2013              1                                                                                          Y              Y        Y                                      $          957,789.36
     d/b/a SANDHILLS REGIONAL MEDICAL                                                                     CHP-006964     CHP-020857
                                                                                                         EDIS v4.4 SR2    Pulse 14.2.3
49                 CENTER               11/14/2014              1                                                                                          Y              Y        Y                                      $          653,565.53
                                                                                                          CHP-022199     CHP-024158
                                                                                                         EDIS v4.4 SR2   Pulse 14.2.3.3
              NPI: 1134194178            2/3/2016               2                                                                            Y                            Y        Y                     Y                $          280,185.66
                                                                                                          CHP-022199     CHP-024180
                                                                                                         EDIS v4.4 SR3     Pulse 15.2
                                        3/21/2017               2                                                                            Y                            Y        Y                     Y                           -
                                                                                                          CHP-025549     CHP-028434




                                                                                              13 of 39                                                                                                                             Exhibit B
                  Case 1:18-cv-20394-RNS Document 123-2 Entered on FLSD Docket 07/26/2019 Page 14 of
                                                      Exhibit
                                                         39 B
                                                                   Defendant CHS Hospital Attestations

                 Hospital Info                                        Software Used for Attestation w/ CHPL ID                            Criteria Attested                                                             Payment




                                                                                                                                                 Drug Interaction
                                        Attestation Date




                                                                                                                                                                                                   Reconciliation




                                                                                                                                                                                                                          Amount Paid
                  Name & NPI




                                                                                                                                    CPOE - Med




                                                                                                                                                                          Protect PHI
                                                                           Enterprise




                                                                                                                                                                                        Medicine
                                                                                                                        PULSE
                                                                                                       EDIS
                                                           Stage




                                                                                                                                                                    CDS
#




                                                                                                     EDIS 4.3        Pulse 11.1
                                     7/23/2012               1                                                                                       Y              Y        Y                                      $     1,480,172.40
                                                                                                    CHP-006964     CHP-008075
             HARTSVILLE, LLC,                                                                        EDIS 4.3        Pulse 11.4
                                     11/22/2013              1                                                                                       Y              Y        Y                                      $     1,267,575.24
     d/b/a CAROLINA PINES REGIONAL                                                                  CHP-006964     CHP-020857
                                                                                                   EDIS v4.4 SR2    Pulse 14.2.3
50           MEDICAL CENTER          11/18/2014              1                                                                                       Y              Y        Y                                      $          759,837.75
                                                                                                    CHP-022199     CHP-024158
                                                                                                   EDIS v4.4 SR2    Pulse 14.2.3
             NPI: 1174500458          1/7/2016               2                                                                         Y                            Y        Y                     Y                $          369,780.95
                                                                                                    CHP-022199     CHP-024158
                                                                                                   EDIS v4.4 SR2    Pulse 14.2.3
                                     3/21/2017               2                                                                         Y                            Y        Y                     Y                           -
                                                                                                    CHP-022199     CHP-024158
                                                                                                     EDIS 4.3        Pulse 11.4
                                     3/20/2014               1                                                                                       Y              Y        Y                                      $     2,120,888.94
          HERNANDO HMA LLC,                                                                         CHP-006964     CHP-020857
                                                                                                   EDIS v4.4 SR2    Pulse 14.2.3
        d/b/a BAYFRONT HEALTH -      10/31/2014              1                                                                                       Y              Y        Y                                      $     1,601,275.81
                                                                                                    CHP-022199     CHP-024158
51             BROOKSVILLE
                                                                                                   EDIS v4.4 SR2   Pulse 14.2.3.3
                                     1/26/2016               2                                                                         Y                            Y        Y                     Y                $          728,902.13
                                                                                                    CHP-022199     CHP-024180
             NPI: 1588695514
                                                                                                   EDIS v4.4 SR3     Pulse 15.2
                                     3/21/2017               2                                                                         Y                            Y        Y                     Y                $          364,451.06
                                                                                                    CHP-025549     CHP-028434
                                                                                                     EDIS 4.3        Pulse 11.1
                                     8/10/2012               1                                                                                       Y              Y        Y                                      $     1,460,820.48
                                                                                                    CHP-006964     CHP-008075
     HMA FENTRESS COUNTY GENERAL                                                                     EDIS 4.3        Pulse 11.4
                                     11/25/2013              1                                                                                       Y              Y        Y                                      $     1,187,965.76
              HOSPITAL LLC,                                                                         CHP-006964     CHP-020857
       d/b/a HMA FENTRESS COUNTY                                                                   EDIS v4.4 SR2    Pulse 14.2.3
52                                   10/30/2014              1                                                                                       Y              Y        Y                                      $          812,807.65
            GENERAL HOSPITAL                                                                        CHP-022199     CHP-024158
                                                                                                   EDIS v4.4 SR2   Pulse 14.2.3.3
                                      2/4/2016               2                                                                         Y                            Y        Y                     Y                $          406,403.82
             NPI: 1093760712                                                                        CHP-022199     CHP-024180
                                                                                                   EDIS v4.4 SR3   Pulse 14.2.3.3
                                     3/21/2017               2                                                                         Y                            Y        Y                     Y                           -
                                                                                                    CHP-025549     CHP-024180




                                                                                        14 of 39                                                                                                                             Exhibit B
                    Case 1:18-cv-20394-RNS Document 123-2 Entered on FLSD Docket 07/26/2019 Page 15 of
                                                        Exhibit
                                                           39 B
                                                                       Defendant CHS Hospital Attestations

                   Hospital Info                                           Software Used for Attestation w/ CHPL ID                                 Criteria Attested                                                             Payment




                                                                                                                                                           Drug Interaction
                                            Attestation Date




                                                                                                                                                                                                             Reconciliation




                                                                                                                                                                                                                                    Amount Paid
                    Name & NPI




                                                                                                                                              CPOE - Med




                                                                                                                                                                                    Protect PHI
                                                                                  Enterprise




                                                                                                                                                                                                  Medicine
                                                                                                                                  PULSE
                                                                                                              EDIS
                                                               Stage




                                                                                                                                                                              CDS
#




                                                                                                            EDIS 4.3           Pulse 11.1
                                         7/20/2012               1                                                                                             Y              Y        Y                                      $     1,459,540.48
                                                                                                           CHP-006964        CHP-008075
     HMA SANTA ROSA MEDICAL CENTER                                                                          EDIS 4.3           Pulse 11.4
                                         11/22/2013              1                                                                                             Y              Y        Y                                      $     1,061,317.95
                    LLC,                                                                                   CHP-006964        CHP-020857
53   d/b/a SANTA ROSA MEDICAL CENTER                                                                      EDIS v4.4 SR2       Pulse 14.2.3
                                         10/30/2014              1                                                                                             Y              Y        Y                                      $          739,197.61
                                                                                                           CHP-022199        CHP-024158
                                                                                                                             Pulse 14.2.3.3
               NPI: 1528015302            2/3/2016               2                                                                               Y                            Y        Y                     Y                $          337,259.57
                                                                                                                             CHP-024180
                                                                                                          EDIS v4.4 SR3      Pulse 14.2.3.3
                                         3/21/2017               2                                                                               Y                            Y        Y                     Y                           -
                                                                                                           CHP-025549        CHP-024180
                                                                            Enterprise v11.1
                                         9/12/2013               1                                                                                             Y              Y        Y                                      $          886,361.84
                                                                              CHP-009408
         HOSPITAL OF BARSTOW INC,                                            Enterprise v12                 EDIS v4.4
         d/b/a BARSTOW COMMUNITY         10/30/2014              1                                                                                             Y              Y        Y                                      $          695,527.12
                                                                              CHP-019567                  CHP-021753
54                HOSPITAL                                               Enterprise 2014 R2 SR3          EDIS v4.4 SR2
                                         1/19/2016               2                                                                               Y                            Y        Y                     Y                $          472,223.51
                                                                              CHP-025317                  CHP-022199
               NPI: 1780655670                                                                          EDIS 2015 R1 SR3
                                                                         Enterprise 2015 R1 SR2
                                         3/21/2017               2                                  14.04.04.2788.MEDH.ED.                       Y                            Y        Y                     Y                $          251,624.84
                                                                              CHP-029180
                                                                                                           01.1.160707
                                                                             Enterprise v11
                                         1/22/2013               1                                                                                             Y              Y        Y                                      $     1,216,856.52
                                                                              CHP-009004
           HOSPITAL OF LOUISA, INC.,                                         Enterprise v12                 EDIS v4.4
                                         10/20/2014              1                                                                                             Y              Y        Y                                      $          871,194.21
     d/b/a THREE RIVERS MEDICAL CENTER                                        CHP-019567                  CHP-021753
55                                                                         Enterprise 2014 R1            EDIS v4.4 SR2
                                         1/26/2016               2                                                                               Y                            Y        Y                     Y                $          580,796.14
                                                                              CHP-022017                  CHP-022199
              NPI: 1063484483
                                                                                                        EDIS 2015 R1 SR3
                                                                         Enterprise 2015 R1 SR2
                                         3/21/2017               2                                  14.04.04.2788.MEDH.ED.                       Y                            Y        Y                     Y                $          290,398.07
                                                                              CHP-029180
                                                                                                           01.1.160707
                                                                         Enterprise version 10.1
                                         2/28/2013               1                                                                                             Y              Y        Y                                      $     1,588,562.64
                                                                              CHP-007546
        HOSPITAL OF MORRISTOWN LLC,                                          Enterprise v12                 EDIS v4.4
                                         10/20/2014              1                                                                                             Y              Y        Y                                      $     1,123,697.81
     d/b/a LAKEWAY REGIONAL HOSPITAL                                          CHP-019567                   CHP-021753
56
                                                                           Enterprise 2014 R1             EDIS v4.4 SR2
                                         1/20/2016               2                                                                               Y                            Y        Y                     Y                $          884,492.92
              NPI: 1689645004                                                 CHP-022017                   CHP-022199
                                                                         Enterprise 2015 R1 SR1           EDIS v4.4 SR3
                                         3/21/2017               2                                                                               Y                            Y        Y                     Y                $          349,575.79
                                                                              CHP-028970                   CHP-025549




                                                                                               15 of 39                                                                                                                                Exhibit B
                   Case 1:18-cv-20394-RNS Document 123-2 Entered on FLSD Docket 07/26/2019 Page 16 of
                                                       Exhibit
                                                          39 B
                                                                    Defendant CHS Hospital Attestations

                  Hospital Info                                         Software Used for Attestation w/ CHPL ID                              Criteria Attested                                                             Payment




                                                                                                                                                     Drug Interaction
                                         Attestation Date




                                                                                                                                                                                                       Reconciliation




                                                                                                                                                                                                                              Amount Paid
                   Name & NPI




                                                                                                                                        CPOE - Med




                                                                                                                                                                              Protect PHI
                                                                               Enterprise




                                                                                                                                                                                            Medicine
                                                                                                                            PULSE
                                                                                                           EDIS
                                                            Stage




                                                                                                                                                                        CDS
#




                                                                                                         EDIS 4.3        Pulse 11.1
                                      8/28/2012               1                                                                                          Y              Y        Y                                      $     1,347,473.40
                                                                                                        CHP-006964     CHP-008075
                                                                                                         EDIS 4.3        Pulse 11.4
             JACKSON HMA LLC,         11/25/2013              1                                                                                          Y              Y        Y                                      $     1,263,444.00
                                                                                                        CHP-006964     CHP-020857
       d/b/a MERIT HEALTH CENTRAL                                                                      EDIS v4.4 SR2    Pulse 14.2.3
57                                    10/31/2014              1                                                                                          Y              Y        Y                                      $          720,949.30
                                                                                                        CHP-022199     CHP-024158
              NPI: 1033163092                                                                                          Pulse 14.2.3.3
                                       2/4/2016               2                                                                            Y                            Y        Y                     Y                $          325,694.27
                                                                                                                       CHP-024180
                                                                                                       EDIS v4.4 SR3     Pulse 15.2
                                      3/21/2017               2                                                                            Y                            Y        Y                     Y                           -
                                                                                                        CHP-025549     CHP-028434
                                                                           Enterprise 9.2
                                       8/8/2012               1                                                                                          Y              Y        Y                                      $     1,216,162.20
                                                                           CHP-007159
     JACKSON HOSPITAL CORPORATION,                                       Enterprise v11.1
                                      11/5/2013               1                                                                                          Y              Y        Y                                      $          750,047.36
       d/b/a KENTUCKY RIVER MEDICAL                                        CHP-009408
58                 CENTER                                                 Enterprise v12                 EDIS v4.4
                                      10/31/2014              1                                                                                          Y              Y        Y                                      $          462,964.23
                                                                           CHP-019567                   CHP-021753
                                                                      Enterprise 2014 R2 SR4           EDIS v4.4 SR2
             NPI: 1346247962          1/19/2016               2                                                                            Y                            Y        Y                     Y                $          226,205.58
                                                                           CHP-027642                   CHP-022199
                                                                      Enterprise 2014 R2 SR4           EDIS v4.4 SR3
                                      3/21/2017               2                                                                            Y                            Y        Y                     Y                           -
                                                                           CHP-027642                   CHP-025549
                                                                      Enterprise version 10.1
                                      11/12/2012              1                                                                                          Y              Y        Y                                      $     2,153,488.28
                                                                           CHP-007546
      JACKSON TENNESSEE HOSPITAL                                          Enterprise v11                 EDIS 4.3
               COMPANY LLC,           11/19/2013              1                                                                                          Y              Y        Y                                      $     1,471,872.54
                                                                           CHP-009004                   CHP-006964
       d/b/a TENNOVA HEALTHCARE -                                         Enterprise v12                 EDIS v4.4
59                                    11/18/2014              1                                                                                          Y              Y        Y                                      $     1,032,353.85
             REGIONAL JACKSON                                              CHP-019567                   CHP-021753
                                                                        Enterprise 2014 R1             EDIS v4.4 SR2
                                      1/20/2016               2                                                                            Y                            Y        Y                     Y                $          472,710.56
              NPI: 1023089984                                              CHP-023893                   CHP-022199
                                                                      Enterprise 2015 R1 SR2           EDIS v4.4 SR3
                                      3/21/2017               2                                                                            Y                            Y        Y                     Y                           -
                                                                           CHP-029180                   CHP-025549




                                                                                            16 of 39                                                                                                                             Exhibit B
                   Case 1:18-cv-20394-RNS Document 123-2 Entered on FLSD Docket 07/26/2019 Page 17 of
                                                       Exhibit
                                                          39 B
                                                                     Defendant CHS Hospital Attestations

                   Hospital Info                                        Software Used for Attestation w/ CHPL ID                               Criteria Attested                                                             Payment




                                                                                                                                                      Drug Interaction
                                          Attestation Date




                                                                                                                                                                                                        Reconciliation




                                                                                                                                                                                                                               Amount Paid
                    Name & NPI




                                                                                                                                         CPOE - Med




                                                                                                                                                                               Protect PHI
                                                                                Enterprise




                                                                                                                                                                                             Medicine
                                                                                                                             PULSE
                                                                                                            EDIS
                                                             Stage




                                                                                                                                                                         CDS
#




                                                                            Enterprise 9.2
                                       9/28/2012               1                                                                                          Y              Y        Y                                      $     1,280,629.44
                                                                            CHP-007159
          JOURDANTON HOSPITAL                                             Enterprise v11.1
                                       11/15/2013              1                                                                                          Y              Y        Y                                      $          843,601.42
               CORPORATION,                                                 CHP-009408
       d/b/a SOUTH TEXAS REGIONAL                                          Enterprise v12                 EDIS v4.4
60                                     11/6/2014               2                                                                            Y             Y              Y        Y                     Y                $          644,060.31
              MEDICAL CENTER                                                CHP-019567                   CHP-021753
                                                                         Enterprise 2014 R1             EDIS v4.4 SR2
                                       1/19/2016               2                                                                            Y                            Y        Y                     Y                $          276,205.35
              NPI: 1184695785                                               CHP-022017                   CHP-022199
                                                                       Enterprise 2015 R1 SR2           EDIS v4.4 SR3
                                       3/21/2017               2                                                                            Y                            Y        Y                     Y                           -
                                                                            CHP-029182                   CHP-025549
                                                                                                          EDIS 4.3        Pulse 11.1
                                       7/20/2012               1                                                                                          Y              Y        Y                                      $          915,037.48
                                                                                                         CHP-006964     CHP-008075
              KENNETT HMA LLC,                                                                            EDIS 4.3        Pulse 11.4
                                       11/22/2013              1                                                                                          Y              Y        Y                                      $          585,023.13
        d/b/a TWIN RIVERS REGIONAL                                                                       CHP-006964     CHP-020857
                                                                                                        EDIS v4.4 SR2    Pulse 14.2.3
61             MEDICAL CENTER          10/31/2014              1                                                                                          Y              Y        Y                                      $          339,369.76
                                                                                                         CHP-022199     CHP-024158
                                                                                                                        Pulse 14.2.3.3
              NPI: 1205883980           2/4/2016               2                                                                            Y                            Y        Y                     Y                $          191,742.44
                                                                                                                        CHP-024180
                                                                                                        EDIS v4.4 SR3   Pulse 14.2.3.3
                                       3/21/2017               2                                                                            Y                            Y        Y                     Y                           -
                                                                                                         CHP-025549     CHP-024180
                                                                                                          EDIS 4.3        Pulse 11.1
                                       7/20/2012               1                                                                                          Y              Y        Y                                      $     1,206,750.80
                                                                                                         CHP-006964     CHP-008075
                                                                                                          EDIS 4.3        Pulse 11.4
                                       11/22/2013              1                                                                                          Y              Y        Y                                      $          833,271.12
             KEY WEST HMA LLC,                                                                           CHP-006964     CHP-020857
     d/b/a LOWER KEYS MEDICAL CENTER                                                                    EDIS v4.4 SR2    Pulse 14.2.3
62                                     10/30/2014              1                                                                                          Y              Y        Y                                      $          639,689.37
                                                                                                         CHP-022199     CHP-024158
              NPI: 1619922077                                                                           EDIS v4.4 SR2   Pulse 14.2.3.3
                                        2/4/2016               2                                                                            Y                            Y        Y                     Y                $          283,189.81
                                                                                                         CHP-022199     CHP-024180
                                                                                                        EDIS v4.4 SR3   Pulse 14.2.3.3
                                       3/21/2017               2                                                                            Y                            Y        Y                     Y                           -
                                                                                                         CHP-025549     CHP-024180




                                                                                             17 of 39                                                                                                                             Exhibit B
                    Case 1:18-cv-20394-RNS Document 123-2 Entered on FLSD Docket 07/26/2019 Page 18 of
                                                        Exhibit
                                                           39 B
                                                                      Defendant CHS Hospital Attestations

                   Hospital Info                                         Software Used for Attestation w/ CHPL ID                               Criteria Attested                                                             Payment




                                                                                                                                                       Drug Interaction
                                           Attestation Date




                                                                                                                                                                                                         Reconciliation




                                                                                                                                                                                                                                Amount Paid
                    Name & NPI




                                                                                                                                          CPOE - Med




                                                                                                                                                                                Protect PHI
                                                                                 Enterprise




                                                                                                                                                                                              Medicine
                                                                                                                              PULSE
                                                                                                             EDIS
                                                              Stage




                                                                                                                                                                          CDS
#




                                                                             Enterprise 9.2
                                        10/12/2012              1                                                                                          Y              Y        Y                                      $     1,474,444.16
                                                                             CHP-007159
        KIRKSVILLE MISSOURI HOSPITAL                                        Enterprise v11                 EDIS 4.3
                                        10/24/2013              1                                                                                          Y              Y        Y                                      $     1,048,649.25
                COMPANY, LLC,                                                CHP-009004                   CHP-006964
     d/b/a NORTHEAST REGIONAL MEDICAL                                       Enterprise v12                 EDIS v4.4
63                                      11/6/2014               2                                                                            Y             Y              Y        Y                     Y                $          694,695.01
                   CENTER                                                    CHP-019567                   CHP-021753
                                                                          Enterprise 2014 R1             EDIS v4.4 SR2
                                        1/26/2016               2                                                                            Y                            Y        Y                     Y                $          339,500.15
               NPI: 1104899442                                               CHP-022017                   CHP-022199
                                                                        Enterprise 2015 R1 SR2           EDIS v4.4 SR3
                                        3/21/2017               2                                                                            Y                            Y        Y                     Y                           -
                                                                             CHP-029182                   CHP-025549
                                                                                                           EDIS 4.3        Pulse 11.1
                                        8/28/2012               1                                                                                          Y              Y        Y                                      $     1,362,654.50
                                                                                                          CHP-006964     CHP-008075
             LAKE SHORE HMA, LLC,                                                                          EDIS 4.3        Pulse 11.4
                                        11/22/2013              1                                                                                          Y              Y        Y                                      $          980,106.04
     d/b/a SHANDS LAKE SHORE REGIONAL                                                                     CHP-006964     CHP-020857
                                                                                                         EDIS v4.4 SR2    Pulse 14.2.3
64             MEDICAL CENTER           10/30/2014              1                                                                                          Y              Y        Y                                      $          640,743.60
                                                                                                          CHP-022199     CHP-024158
                                                                                                         EDIS v4.4 SR2   Pulse 14.2.3.3
              NPI: 1386743045           1/26/2016               2                                                                            Y                            Y        Y                     Y                $          318,747.45
                                                                                                          CHP-022199     CHP-024180
                                                                                                         EDIS v4.4 SR3     Pulse 15.2
                                        3/21/2017               2                                                                            Y                            Y        Y                     Y                           -
                                                                                                          CHP-025549     CHP-028434
                                                                             Enterprise 9.2
                                        10/2/2012               1                                                                                          Y              Y        Y                                      $     2,073,775.80
                                                                             CHP-007159
            LAKE WALES HOSPITAL                                            Enterprise v11.1
                                        11/1/2013               1                                                                                          Y              Y        Y                                      $     1,433,144.86
                CORPORATION,                                                 CHP-009408
                                                                            Enterprise v12                 EDIS v4.4
65   d/b/a LAKE WALES MEDICAL CENTER    11/11/2014              1                                                                                          Y              Y        Y                                      $          942,196.27
                                                                             CHP-019567                   CHP-021753
                                                                          Enterprise 2014 R1             EDIS v4.4 SR2
              NPI: 1033180195           1/26/2016               2                                                                            Y                            Y        Y                     Y                $          476,812.21
                                                                             CHP-023893                   CHP-022199
                                                                        Enterprise 2015 R1 SR1           EDIS v4.4 SR3
                                        3/21/2017               2                                                                            Y                            Y        Y                     Y                           -
                                                                             CHP-028970                   CHP-025549




                                                                                              18 of 39                                                                                                                             Exhibit B
                    Case 1:18-cv-20394-RNS Document 123-2 Entered on FLSD Docket 07/26/2019 Page 19 of
                                                        Exhibit
                                                           39 B
                                                                       Defendant CHS Hospital Attestations

                    Hospital Info                                         Software Used for Attestation w/ CHPL ID                               Criteria Attested                                                             Payment




                                                                                                                                                        Drug Interaction
                                            Attestation Date




                                                                                                                                                                                                          Reconciliation




                                                                                                                                                                                                                                 Amount Paid
                     Name & NPI




                                                                                                                                           CPOE - Med




                                                                                                                                                                                 Protect PHI
                                                                                  Enterprise




                                                                                                                                                                                               Medicine
                                                                                                                               PULSE
                                                                                                              EDIS
                                                               Stage




                                                                                                                                                                           CDS
#




                                                                                                           EDIS 4.3        Pulse 11.1
                                         8/29/2012               1                                                                                          Y              Y        Y                                      $     1,066,685.02
              LANCASTER HMA LLC,                                                                          CHP-006964      CHP-008075
                                                                                                           EDIS 4.3        Pulse 11.4
     d/b/a HEART OF LANCASTER REGIONAL   11/20/2013              1                                                                                          Y              Y        Y                                      $          721,364.40
                                                                                                          CHP-006964      CHP-020857
66              MEDICAL CENTER
                                                                                                                          Pulse 14.2.3.3
                                          2/4/2016               2                                                                            Y                            Y        Y                     Y                $          204,891.53
                                                                                                                          CHP-024180
               NPI: 1770539637
                                                                                                          EDIS v4.4 SR3    Pulse 15.2
                                         3/21/2017               2                                                                            Y                            Y        Y                     Y                           -
                                                                                                           CHP-025549     CHP-028434
                                                                              Enterprise 9.2
                                         9/14/2012               1                                                                                          Y              Y        Y                                      $     2,094,800.40
                                                                              CHP-007159
      LAS CRUCES MEDICAL CENTER LLC,                                        Enterprise v11.1
                                         10/25/2013              1                                                                                          Y              Y        Y                                      $     1,549,617.76
       d/b/a MOUNTAIN VIEW REGIONAL                                           CHP-009408
                                                                             Enterprise v12                 EDIS v4.4
67             MEDICAL CENTER            11/6/2014               2                                                                            Y             Y              Y        Y                     Y                $     1,021,154.08
                                                                              CHP-019567                   CHP-021753
                                                                         Enterprise 2014 R2 SR3           EDIS v4.4 SR2
               NPI: 1205882503            2/3/2016               2                                                                            Y                            Y        Y                     Y                $          529,632.96
                                                                              CHP-025317                   CHP-022199
                                                                         Enterprise 2015 R1 SR2           EDIS v4.4 SR3
                                         3/21/2017               2                                                                            Y                            Y        Y                     Y                           -
                                                                              CHP-029182                   CHP-025549
                                                                              Enterprise 9.2
                                         10/12/2012              1                                                                                          Y              Y        Y                                      $          971,747.56
                                                                              CHP-007159
                                                                            Enterprise v11.1
                                         11/15/2013              1                                                                                          Y              Y        Y                                      $          649,560.76
          LEA REGIONAL HOSPITAL LLC,                                          CHP-009408
     d/b/a LEA REGIONAL MEDICAL CENTER                                       Enterprise v12                 EDIS v4.4
68                                       11/6/2014               2                                                                            Y             Y              Y        Y                     Y                $          434,652.69
                                                                              CHP-019567                   CHP-021753
               NPI: 1285688697                                             Enterprise 2014 R1             EDIS v4.4 SR2
                                         1/25/2016               2                                                                            Y                            Y        Y                     Y                $          216,723.50
                                                                              CHP-023893                   CHP-022199
                                                                         Enterprise 2015 R1 SR2           EDIS v4.4 SR3
                                         3/21/2017               2                                                                            Y                            Y        Y                     Y                           -
                                                                              CHP-029182                   CHP-025549




                                                                                               19 of 39                                                                                                                             Exhibit B
                   Case 1:18-cv-20394-RNS Document 123-2 Entered on FLSD Docket 07/26/2019 Page 20 of
                                                       Exhibit
                                                          39 B
                                                                     Defendant CHS Hospital Attestations

                   Hospital Info                                         Software Used for Attestation w/ CHPL ID                              Criteria Attested                                                             Payment




                                                                                                                                                      Drug Interaction
                                          Attestation Date




                                                                                                                                                                                                        Reconciliation




                                                                                                                                                                                                                               Amount Paid
                    Name & NPI




                                                                                                                                         CPOE - Med




                                                                                                                                                                               Protect PHI
                                                                                Enterprise




                                                                                                                                                                                             Medicine
                                                                                                                             PULSE
                                                                                                            EDIS
                                                             Stage




                                                                                                                                                                         CDS
#




                                                                                                          EDIS 4.3        Pulse 11.1
                                       7/25/2012               1                                                                                          Y              Y        Y                                      $     1,685,945.54
                                                                                                         CHP-006964     CHP-008075
              LEBANON HMA LLC,                                                                            EDIS 4.3        Pulse 11.4
                                       11/26/2013              1                                                                                          Y              Y        Y                                      $     1,406,343.25
        d/b/a TENNOVA HEALTHCARE -                                                                       CHP-006964     CHP-020857
                                                                                                        EDIS v4.4 SR2    Pulse 14.2.3
69                LEBANON              10/31/2014              1                                                                                          Y              Y        Y                                      $          820,717.69
                                                                                                         CHP-022199     CHP-024158
                                                                                                        EDIS v4.4 SR2   Pulse 14.2.3.3
              NPI: 1306889597           2/4/2016               2                                                                            Y                            Y        Y                     Y                $          415,100.54
                                                                                                         CHP-022199     CHP-024180
                                                                                                        EDIS v4.4 SR3     Pulse 15.2
                                       3/21/2017               2                                                                            Y                            Y        Y                     Y                           -
                                                                                                         CHP-025549     CHP-028434
               LEHIGH HMA LLC,                                                                            EDIS 4.3        Pulse 11.1
                                       7/20/2012               1                                                                                          Y              Y        Y                                      $     1,431,878.10
      d/b/a LEHIGH REGIONAL MEDICAL                                                                      CHP-006964     CHP-008075
                                                                                                          EDIS 4.3        Pulse 11.4
70                 CENTER              11/22/2013              1                                                                                          Y              Y        Y                                      $     1,136,388.79
                                                                                                         CHP-006964     CHP-020857
                                                                                                        EDIS v4.4 SR2   Pulse 14.2.3.3
              NPI: 1083669683           2/3/2016               2                                                                            Y                            Y        Y                     Y                $          360,794.96
                                                                                                         CHP-022199     CHP-024180
                                                                             Enterprise v11
                                       3/18/2013               1                                                                                          Y              Y        Y                                      $     1,581,200.00
           LEXINGTON HOSPITAL                                                 CHP-009004
                CORPORATION,                                                 Enterprise v12               EDIS v4.4
                                       10/20/2014              1                                                                                          Y              Y        Y                                      $     1,106,469.00
         d/b/a HENDERSON COUNTY                                               CHP-019567                 CHP-021753
71                                                                         Enterprise 2014 R1           EDIS v4.4 SR2
          COMMUNITY HOSPITAL           1/20/2016               2                                                                            Y                            Y        Y                     Y                $          700,112.00
                                                                              CHP-022017                 CHP-022199
                                                                           Enterprise 2016 R1
              NPI: 1255302923                                                                           EDIS v4.4 SR3
                                       3/21/2017               2     14.04.04.2788.MEDH.16.01.1.                                            Y                            Y        Y                     Y                $          358,141.00
                                                                                                         CHP-025549
                                                                                160616
                                                                             Enterprise 9.2
                                       9/25/2012               1                                                                                          Y              Y        Y                                      $     1,607,034.30
                                                                              CHP-007159
       LONGVIEW MEDICAL CENTER LP,                                          Enterprise v11.1
                                       11/13/2013              1                                                                                          Y              Y        Y                                      $     1,249,767.98
     d/b/a LONGVIEW REGIONAL MEDICAL                                          CHP-009408
                                                                             Enterprise v12               EDIS v4.4
72                 CENTER              10/30/2014              2                                                                            Y             Y              Y        Y                     Y                $          709,280.59
                                                                              CHP-019567                 CHP-021753
                                                                          Enterprise 2014 R1            EDIS v4.4 SR2
              NPI: 1528026267          1/25/2016               2                                                                            Y                            Y        Y                     Y                $          436,175.72
                                                                              CHP-022017                 CHP-022199
                                                                        Enterprise 2014 R2 SR4          EDIS v4.4 SR3
                                       3/21/2017               2                                                                            Y                            Y        Y                     Y                           -
                                                                              CHP-027642                 CHP-025549




                                                                                             20 of 39                                                                                                                             Exhibit B
                  Case 1:18-cv-20394-RNS Document 123-2 Entered on FLSD Docket 07/26/2019 Page 21 of
                                                      Exhibit
                                                         39 B
                                                                    Defendant CHS Hospital Attestations

                  Hospital Info                                         Software Used for Attestation w/ CHPL ID                              Criteria Attested                                                             Payment




                                                                                                                                                     Drug Interaction
                                         Attestation Date




                                                                                                                                                                                                       Reconciliation




                                                                                                                                                                                                                              Amount Paid
                   Name & NPI




                                                                                                                                        CPOE - Med




                                                                                                                                                                              Protect PHI
                                                                               Enterprise




                                                                                                                                                                                            Medicine
                                                                                                                            PULSE
                                                                                                           EDIS
                                                            Stage




                                                                                                                                                                        CDS
#




                                                                                                         EDIS v4.4      Pulse 14.2.2
                                      10/21/2014              1                                                                                          Y              Y        Y                                      $          665,770.08
            MADISON HMA LLC,                                                                            CHP-021753     CHP-023085
      d/b/a MERIT HEALTH MADISON                                                                       EDIS v4.4 SR2   Pulse 14.2.3.3
73                                     2/4/2016               1                                                                                                         Y        Y                                      $          422,799.83
                                                                                                        CHP-022199     CHP-024180
             NPI: 1194770404                                                                           EDIS v4.4 SR3     Pulse 15.2
                                      3/21/2017               2                                                                            Y                            Y        Y                     Y                $          218,926.02
                                                                                                        CHP-025549     CHP-028434
                                                                      Enterprise version 10.1
                                      2/21/2013               1                                                                                          Y              Y        Y                                      $     1,457,568.00
     MARION HOSPITAL CORPORATION,                                          CHP-007546
                                                                          Enterprise v12                 EDIS v4.4
   d/b/a HEARTLAND REGIONAL MEDICAL   10/21/2014              1                                                                                          Y              Y        Y                                      $     1,004,773.29
                                                                           CHP-019567                   CHP-021753
74               CENTER
                                                                      Enterprise 2014 R2 SR4           EDIS v4.4 SR2
                                       5/6/2016               2                                                                            Y                            Y        Y                     Y                $          670,810.40
                                                                           CHP-027642                   CHP-022199
             NPI: 1073584058
                                                                      Enterprise 2014 R2 SR4           EDIS v4.4 SR3
                                      3/21/2017               2                                                                            Y                            Y        Y                     Y                $          335,405.20
                                                                           CHP-027642                   CHP-025549
                                                                                                         EDIS 4.2        Pulse 11.4
                                      2/14/2014               1                                                                                          Y              Y        Y                                      $          234,796.24
                                                                                                        CHP-007628     CHP-020857
       MARSHALL COUNTY HMA, LLC,                                                                       EDIS v4.4 SR2    Pulse 14.2.3
                                      10/31/2014              1                                                                                          Y              Y        Y                                      $          489,079.02
      d/b/a ALLIANCEHEALTH MADILL                                                                       CHP-022199     CHP-024158
75
                                                                                                       EDIS v4.4 SR2   Pulse 14.2.3.3
                                       2/3/2016               2                                                                            Y                            Y        Y                     Y                           -
             NPI: 1467476556                                                                            CHP-022199     CHP-024180
                                                                                                       EDIS v4.4 SR3     Pulse 15.2
                                      1/25/2017               2                                                                            Y                            Y        Y                     Y                           -
                                                                                                        CHP-025549     CHP-028434
                                                                         Enterprise v11.1
                                      9/16/2013               1                                                                                          Y              Y        Y                                      $     1,237,118.21
     MARTIN HOSPITAL COMPANY LLC,                                          CHP-009408
                                                                          Enterprise v12                 EDIS v4.4
       d/b/a TENNOVA HEALTHCARE-      10/20/2014              1                                                                                          Y              Y        Y                                      $          953,723.19
                                                                           CHP-019567                   CHP-021753
76          VOLUNTEER MARTIN
                                                                        Enterprise 2014 R1             EDIS v4.4 SR2
                                      1/26/2016               2                                                                            Y                            Y        Y                     Y                $          596,889.35
                                                                           CHP-022017                   CHP-022199
             NPI: 1275505372
                                                                      Enterprise 2015 R1 SR2           EDIS v4.4 SR3
                                      3/21/2017               2                                                                            Y                            Y        Y                     Y                $          300,497.40
                                                                           CHP-029182                   CHP-025549




                                                                                            21 of 39                                                                                                                             Exhibit B
                    Case 1:18-cv-20394-RNS Document 123-2 Entered on FLSD Docket 07/26/2019 Page 22 of
                                                        Exhibit
                                                           39 B
                                                                      Defendant CHS Hospital Attestations

                   Hospital Info                                         Software Used for Attestation w/ CHPL ID                               Criteria Attested                                                             Payment




                                                                                                                                                       Drug Interaction
                                           Attestation Date




                                                                                                                                                                                                         Reconciliation




                                                                                                                                                                                                                                Amount Paid
                    Name & NPI




                                                                                                                                          CPOE - Med




                                                                                                                                                                                Protect PHI
                                                                                 Enterprise




                                                                                                                                                                                              Medicine
                                                                                                                              PULSE
                                                                                                             EDIS
                                                              Stage




                                                                                                                                                                          CDS
#




                                                                            Enterprise v11
                                        1/17/2013               1                                                                                          Y              Y        Y                                      $     1,732,649.84
     MARY BLACK HEALTH SYSTEM LLC,                                           CHP-009004
     d/b/a MARY BLACK HEALTH SYSTEM                                         Enterprise v12                 EDIS v4.4
                                        10/20/2014              1                                                                                          Y              Y        Y                                      $     1,274,759.39
77                                                                           CHP-019567                   CHP-021753
               SPARTANBURG
                                                                          Enterprise 2014 R1             EDIS v4.4 SR2
                                        1/26/2016               2                                                                            Y                            Y        Y                     Y                $          849,984.08
                                                                             CHP-023893                   CHP-022199
              NPI: 1669425963
                                                                        Enterprise 2014 R2 SR4           EDIS v4.4 SR3
                                        3/21/2017               2                                                                            Y                            Y        Y                     Y                $          426,499.35
                                                                             CHP-027641                   CHP-025549
                                                                             Enterprise 9.2
                                        9/28/2012               1                                                                                          Y              Y        Y                                      $     1,063,118.80
                                                                             CHP-007159
     MAT-SU VALLEY MEDICAL CENTER                                          Enterprise v11.1
                                        11/18/2013              1                                                                                          Y              Y        Y                                      $          902,274.92
                   LLC,                                                      CHP-009408
     d/b/a MAT-SU REGIONAL MEDICAL                                          Enterprise v12                 EDIS v4.4
78                                      11/6/2014               2                                                                            Y             Y              Y        Y                     Y                $          602,304.98
                  CENTER                                                     CHP-019567                   CHP-021753
                                                                          Enterprise 2014 R1             EDIS v4.4 SR2
                                        1/25/2016               2                                                                            Y                            Y        Y                     Y                $          298,897.60
              NPI: 1417975061                                                CHP-023893                   CHP-022199
                                                                        Enterprise 2015 R1 SR1           EDIS v4.4 SR3
                                        3/21/2017               2                                                                            Y                            Y        Y                     Y                           -
                                                                             CHP-028970                   CHP-025549
                                                                                                           EDIS 4.2        Pulse 11.4
                                        2/14/2014               1                                                                                          Y              Y        Y                                      $     1,572,900.00
                                                                                                          CHP-007628     CHP-020857
         MAYES COUNTY HMA, LLC,                                                                          EDIS v4.4 SR2    Pulse 14.2.3
                                        10/30/2014              1                                                                                          Y              Y        Y                                      $          979,461.00
       d/b/a ALLIANCEHEALTH PRYOR                                                                         CHP-022199     CHP-024158
79
                                                                                                         EDIS v4.4 SR2   Pulse 14.2.3.3
                                         2/6/2016               2                                                                            Y                            Y        Y                     Y                $          639,842.00
               NPI: 1588686679                                                                            CHP-022199     CHP-024180
                                                                                                         EDIS v4.4 SR3     Pulse 15.2
                                        3/21/2017               2                                                                            Y                            Y        Y                     Y                $          319,921.00
                                                                                                          CHP-025549     CHP-028434
                                                                            Enterprise v11
                                         3/4/2013               1                                                                                          Y              Y        Y                                      $     1,004,721.12
       MCKENZIE TENNESSEE HOSPITAL                                           CHP-009004
                                                                            Enterprise v12                 EDIS v4.4
               COMPANY LLC,             10/20/2014              1                                                                                          Y              Y        Y                                      $          740,439.00
                                                                             CHP-019567                   CHP-021753
80   d/b/a MCKENZIE REGIONAL HOSPITAL
                                                                          Enterprise 2014 R1             EDIS v4.4 SR2
                                        1/20/2016               2                                                                            Y                            Y        Y                     Y                $          459,326.00
                                                                             CHP-022017                   CHP-022199
              NPI: 1407827157
                                                                        Enterprise 2015 R1 SR2           EDIS v4.4 SR3
                                        3/21/2017               2                                                                            Y                            Y        Y                     Y                $          208,103.00
                                                                             CHP-029180                   CHP-025549




                                                                                              22 of 39                                                                                                                             Exhibit B
                   Case 1:18-cv-20394-RNS Document 123-2 Entered on FLSD Docket 07/26/2019 Page 23 of
                                                       Exhibit
                                                          39 B
                                                                      Defendant CHS Hospital Attestations

                   Hospital Info                                         Software Used for Attestation w/ CHPL ID                                  Criteria Attested                                                             Payment




                                                                                                                                                          Drug Interaction
                                           Attestation Date




                                                                                                                                                                                                            Reconciliation




                                                                                                                                                                                                                                   Amount Paid
                    Name & NPI




                                                                                                                                             CPOE - Med




                                                                                                                                                                                   Protect PHI
                                                                                 Enterprise




                                                                                                                                                                                                 Medicine
                                                                                                                                 PULSE
                                                                                                             EDIS
                                                              Stage




                                                                                                                                                                             CDS
#




                                                                            Enterprise v11
                                        3/21/2013               1                                                                                             Y              Y        Y                                      $     1,804,006.56
     MCKENZIE WILLAMETTE REGIONAL                                            CHP-009004
     MEDICAL CENTER ASSOCIATES LLC,                                         Enterprise v12                 EDIS v4.4
                                        10/20/2014              1                                                                                             Y              Y        Y                                      $     1,291,459.16
       d/b/a MCKENZIE-WILLAMETTE                                             CHP-019567                   CHP-021753
81                                                                        Enterprise 2014 R1             EDIS v4.4 SR2
              MEDICAL CENTER            1/19/2016               2                                                                               Y                            Y        Y                     Y                $          918,500.08
                                                                             CHP-022017                   CHP-022199
                                                                                                       EDIS 2015 R1 SR3
              NPI: 1568413573                                           Enterprise 2015 R1 SR2
                                        3/21/2017               2                                  14.04.04.2788.MEDH.ED.                       Y                            Y        Y                     Y                $          454,460.50
                                                                             CHP-029180
                                                                                                          01.1.160707
                                                                            Enterprise v11
                                        5/29/2013               1                                                                                             Y              Y        Y                                      $     1,530,828.21
                 MCSA LLC,                                                   CHP-009004
                                                                            Enterprise v12                 EDIS v4.4
      d/b/a MEDICAL CENTER OF SOUTH     11/6/2014               1                                                                                             Y              Y        Y                                      $     1,104,416.48
                                                                             CHP-019567                   CHP-021753
82               ARKANSAS
                                                                          Enterprise 2014 R1             EDIS v4.4 SR2
                                        1/19/2016               2                                                                               Y                            Y        Y                     Y                $          679,910.38
                                                                             CHP-022017                   CHP-022199
              NPI: 1689625568
                                                                        Enterprise 2014 R2 SR4           EDIS v4.4 SR3
                                        3/21/2017               2                                                                               Y                            Y        Y                     Y                $          339,955.19
                                                                             CHP-027642                   CHP-025549
                                                                                                                              Pulse 11.1
                                        8/24/2012               1                                                                                             Y              Y        Y                                      $     1,245,775.28
                                                                                                                            CHP-008075
            MELBOURNE HMA, LLC,                                                                            EDIS 4.3           Pulse 11.4
                                        11/22/2013              1                                                                                             Y              Y        Y                                      $     1,204,024.64
     d/b/a WUESTHOFF MEDICAL CENTER -                                                                     CHP-006964        CHP-020857
                                                                                                         EDIS v4.4 SR2       Pulse 14.2.3
83              MELBOURNE               10/31/2014              1                                                                                             Y              Y        Y                                      $          826,759.66
                                                                                                          CHP-022199        CHP-024158
                                                                                                                            Pulse 14.2.3.3
              NPI: 1962497198            2/4/2016               2                                                                               Y                            Y        Y                     Y                $          391,676.91
                                                                                                                            CHP-024180
                                                                                                         EDIS v4.4 SR3        Pulse 15.2
                                        3/21/2017               2                                                                               Y                            Y        Y                     Y                           -
                                                                                                          CHP-025549        CHP-028434
                                                                                                           EDIS 4.3           Pulse 11.1
                                        7/24/2012               1                                                                                             Y              Y        Y                                      $     2,545,020.06
                                                                                                          CHP-006964        CHP-008075
        MIDWEST REGIONAL MEDICAL                                                                           EDIS 4.3           Pulse 11.4
                                        11/26/2013              1                                                                                             Y              Y        Y                                      $     1,669,619.77
                CENTER, LLC,                                                                              CHP-006964        CHP-020857
     d/b/a MIDWEST REGIONAL MEDICAL                                                                      EDIS v4.4 SR2       Pulse 14.2.3
84                                      10/30/2014              1                                                                                             Y              Y        Y                                      $          970,887.92
                  CENTER                                                                                  CHP-022199        CHP-024158
                                                                                                         EDIS v4.4 SR2      Pulse 14.2.3.3
                                         2/4/2016               2                                                                               Y                            Y        Y                     Y                $          448,059.02
              NPI: 1730128836                                                                             CHP-022199        CHP-024180
                                                                                                         EDIS v4.4 SR3        Pulse 15.2
                                        3/21/2017               2                                                                               Y                            Y        Y                     Y                           -
                                                                                                          CHP-025549        CHP-028434




                                                                                              23 of 39                                                                                                                                Exhibit B
                    Case 1:18-cv-20394-RNS Document 123-2 Entered on FLSD Docket 07/26/2019 Page 24 of
                                                        Exhibit
                                                           39 B
                                                                       Defendant CHS Hospital Attestations

                    Hospital Info                                         Software Used for Attestation w/ CHPL ID                               Criteria Attested                                                             Payment




                                                                                                                                                        Drug Interaction
                                            Attestation Date




                                                                                                                                                                                                          Reconciliation




                                                                                                                                                                                                                                 Amount Paid
                     Name & NPI




                                                                                                                                           CPOE - Med




                                                                                                                                                                                 Protect PHI
                                                                                  Enterprise




                                                                                                                                                                                               Medicine
                                                                                                                               PULSE
                                                                                                              EDIS
                                                               Stage




                                                                                                                                                                           CDS
#




                                                                            Enterprise v11.1
                                         7/23/2013               1                                                                                          Y              Y        Y                                      $     1,957,357.69
                                                                              CHP-009408
             MMC OF NEVADA LLC,                                              Enterprise v12                 EDIS v4.4
                                         10/20/2014              1                                                                                          Y              Y        Y                                      $          222,888.53
     d/b/a MESA VIEW REGIONAL HOSPITAL                                        CHP-019567                   CHP-021753
85
                                                                           Enterprise 2014 R1             EDIS v4.4 SR2
                                         1/20/2016               2                                                                            Y                            Y        Y                     Y                           -
               NPI: 1275588782                                                CHP-022017                   CHP-022199
                                                                         Enterprise 2015 R1 SR2           EDIS v4.4 SR3
                                         3/21/2017               2                                                                            Y                            Y        Y                     Y                           -
                                                                              CHP-029180                   CHP-025549
                                                                              Enterprise 9.2
                                         8/16/2012               1                                                                                          Y              Y        Y                                      $     1,453,584.42
                                                                              CHP-007159
     MOBERLY HOSPITAL COMPANY LLC,                                           Enterprise v12                 EDIS v4.3
                                         10/24/2013              1                                                                                          Y              Y        Y                                      $     1,054,513.09
     d/b/a MOBERLY REGIONAL MEDICAL                                           CHP-019567                   CHP-019265
                                                                             Enterprise v12                 EDIS v4.4
86               CENTER                  11/6/2014               2                                                                            Y             Y              Y        Y                     Y                $          685,694.32
                                                                              CHP-019567                   CHP-021753
                                                                           Enterprise 2014 R1             EDIS v4.4 SR2
               NPI: 1770554305           1/26/2016               2                                                                            Y                            Y        Y                     Y                $          360,395.00
                                                                              CHP-022017                   CHP-022199
                                                                         Enterprise 2014 R2 SR4           EDIS v4.4 SR3
                                         3/21/2017               2                                                                            Y                            Y        Y                     Y                           -
                                                                              CHP-027642                   CHP-025549
                                                                                                            EDIS 4.3        Pulse 11.1
                                         8/27/2012               1                                                                                          Y              Y        Y                                      $     1,368,706.16
                                                                                                           CHP-006964     CHP-008075
              MONROE HMA, LLC,                                                                              EDIS 4.3        Pulse 11.4
                                         11/22/2013              1                                                                                          Y              Y        Y                                      $     1,097,227.87
     d/b/a CLEARVIEW REGIONAL MEDICAL                                                                      CHP-006964     CHP-020857
                                                                                                          EDIS v4.4 SR2    Pulse 14.2.3
87                 CENTER                11/21/2014              1                                                                                          Y              Y        Y                                      $          768,617.45
                                                                                                           CHP-022199     CHP-024158
                                                                                                                          Pulse 14.2.3.3
               NPI: 1043265564            2/4/2016               2                                                                            Y                            Y        Y                     Y                $          339,639.63
                                                                                                                          CHP-024180
                                                                                                          EDIS v4.4 SR3     Pulse 15.2
                                         3/21/2017               2                                                                            Y                            Y        Y                     Y                           -
                                                                                                           CHP-025549     CHP-028434
                                                                                                            EDIS 4.3        Pulse 11.4
           MOORESVILLE HOSPITAL          3/20/2014               1                                                                                          Y              Y        Y                                      $     1,566,672.49
                                                                                                           CHP-006964     CHP-020857
       MANAGEMENT ASSOCIATES LLC,                                                                         EDIS v4.4 SR2    Pulse 14.2.3
                                         10/30/2014              1                                                                                          Y              Y        Y                                      $     1,167,775.91
       d/b/a LAKE NORMAN REGIONAL                                                                          CHP-022199     CHP-024158
88
               MEDICAL CENTER                                                                             EDIS v4.4 SR2   Pulse 14.2.3.3
                                          2/4/2016               2                                                                            Y                            Y        Y                     Y                $          697,023.29
                                                                                                           CHP-022199     CHP-024180
               NPI: 1073568754                                                                            EDIS v4.4 SR3   Pulse 14.2.3.3
                                         3/21/2017               2                                                                            Y                            Y        Y                     Y                $          378,927.04
                                                                                                           CHP-025549     CHP-024180




                                                                                               24 of 39                                                                                                                             Exhibit B
                    Case 1:18-cv-20394-RNS Document 123-2 Entered on FLSD Docket 07/26/2019 Page 25 of
                                                        Exhibit
                                                           39 B
                                                                       Defendant CHS Hospital Attestations

                    Hospital Info                                          Software Used for Attestation w/ CHPL ID                              Criteria Attested                                                             Payment




                                                                                                                                                        Drug Interaction
                                            Attestation Date




                                                                                                                                                                                                          Reconciliation




                                                                                                                                                                                                                                 Amount Paid
                     Name & NPI




                                                                                                                                           CPOE - Med




                                                                                                                                                                                 Protect PHI
                                                                                  Enterprise




                                                                                                                                                                                               Medicine
                                                                                                                               PULSE
                                                                                                              EDIS
                                                               Stage




                                                                                                                                                                           CDS
#




                                                                                                            EDIS 4.3        Pulse 11.1
                                         7/27/2012               1                                                                                          Y              Y        Y                                      $     2,511,103.68
                                                                                                           CHP-006964     CHP-008075
               NAPLES HMA LLC,                                                                              EDIS 4.3        Pulse 11.4
                                         11/20/2013              1                                                                                          Y              Y        Y                                      $     1,944,442.88
     d/b/a PHYSICIANS REGIONAL MEDICAL                                                                     CHP-006964     CHP-020857
                                                                                                          EDIS v4.4 SR2    Pulse 14.2.3
89                  CENTER               11/21/2014              1                                                                                          Y              Y        Y                                      $     1,277,444.70
                                                                                                           CHP-022199     CHP-024158
                                                                                                          EDIS v4.4 SR2   Pulse 14.2.3.3
               NPI: 1316992134            2/4/2016               2                                                                            Y                            Y        Y                     Y                $          592,992.91
                                                                                                           CHP-022199     CHP-024180
                                                                                                          EDIS v4.4 SR3   Pulse 14.2.3.3
                                         3/21/2017               2                                                                            Y                            Y        Y                     Y                           -
                                                                                                           CHP-025549     CHP-024180
                                                                                                            EDIS 4.3        Pulse 11.1
                                         7/20/2012               1                                                                                          Y              Y        Y                                      $     1,478,001.84
                                                                                                           CHP-006964     CHP-008075
      NATCHEZ HOSPITAL COMPANY, LLC,                                                                        EDIS 4.3        Pulse 11.4
                                         11/20/2013              1                                                                                          Y              Y        Y                                      $     1,043,911.25
     d/b/a NATCHEZ COMMUNITY HOSPITAL                                                                      CHP-006964     CHP-020857
90
                                                                                                          EDIS v4.4 SR2    Pulse 14.2.3
                                         10/30/2014              1                                                                                          Y              Y        Y                                      $          710,965.79
               NPI: 1619922283                                                                             CHP-022199     CHP-024158
                                                                                                          EDIS v4.4 SR2   Pulse 14.2.3.3
                                         5/27/2016               2                                                                            Y                            Y        Y                     Y                $          354,738.43
                                                                                                           CHP-022199     CHP-024180
                                                                         Enterprise version 10.1
                                         10/18/2012              1                                                                                          Y              Y        Y                                      $     1,655,060.16
                                                                              CHP-007546
         NATIONAL HEALTHCARE OF                                              Enterprise v11                 EDIS 4.3
                                         10/28/2013              1                                                                                          Y              Y        Y                                      $     1,163,800.10
               LEESVILLE, INC.,                                               CHP-009004                   CHP-006964
                                                                             Enterprise v12                 EDIS v4.4
91     d/b/a BYRD REGIONAL HOSPITAL      10/31/2014              1                                                                                          Y              Y        Y                                      $          755,456.43
                                                                              CHP-019567                   CHP-021753
                                                                           Enterprise 2014 R1             EDIS v4.4 SR2
               NPI: 1881665164           1/19/2016               2                                                                            Y                            Y        Y                     Y                $          340,039.07
                                                                              CHP-023893                   CHP-022199
                                                                         Enterprise 2015 R1 SR1           EDIS v4.4 SR3
                                         3/21/2017               2                                                                            Y                            Y        Y                     Y                           -
                                                                              CHP-028970                   CHP-025549




                                                                                               25 of 39                                                                                                                             Exhibit B
                   Case 1:18-cv-20394-RNS Document 123-2 Entered on FLSD Docket 07/26/2019 Page 26 of
                                                       Exhibit
                                                          39 B
                                                                     Defendant CHS Hospital Attestations

                   Hospital Info                                        Software Used for Attestation w/ CHPL ID                         Criteria Attested                                                             Payment




                                                                                                                                                Drug Interaction
                                          Attestation Date




                                                                                                                                                                                                  Reconciliation




                                                                                                                                                                                                                         Amount Paid
                    Name & NPI




                                                                                                                                   CPOE - Med




                                                                                                                                                                         Protect PHI
                                                                                Enterprise




                                                                                                                                                                                       Medicine
                                                                                                                           PULSE
                                                                                                            EDIS
                                                             Stage




                                                                                                                                                                   CDS
#




                                                                           Enterprise 9.2
                                       8/16/2012               1                                                                                    Y              Y        Y                                      $     1,418,536.00
                                                                            CHP-007159
       NATIONAL HEALTHCARE OF MT                                           Enterprise v11                 EDIS v4.3
                                       10/30/2013              1                                                                                    Y              Y        Y                                      $     1,034,997.59
                VERNON INC,                                                 CHP-009004                   CHP-019265
                                                                           Enterprise v12                 EDIS v4.4
       d/b/a CROSSROADS COMMUNITY      11/6/2014               2                                                                      Y             Y              Y        Y                     Y                $          684,934.21
92                                                                          CHP-019567                   CHP-021753
                 HOSPITAL
                                                                         Enterprise 2014 R1             EDIS v4.4 SR2
                                       1/20/2016               2                                                                      Y                            Y        Y                     Y                $          307,034.00
                                                                            CHP-022017                   CHP-022199
              NPI: 1750353041                                                                         EDIS 2015 R1 SR3
                                                                       Enterprise 2015 R1 SR2
                                       3/21/2017               2                                  14.04.04.2788.MEDH.ED.              Y                            Y        Y                     Y                           -
                                                                            CHP-029180
                                                                                                         01.1.160707
                                                                            Enterprise 9.2
                                       9/14/2012               1                                                                                    Y              Y        Y                                      $     1,496,649.80
                                                                            CHP-007159
                                                                          Enterprise v11.1
                                       11/13/2013              1                                                                                    Y              Y        Y                                      $     1,061,584.25
            NAVARRO HOSPITAL LP,                                            CHP-009408
     d/b/a NAVARRO REGIONAL HOSPITAL                                       Enterprise v12                 EDIS v4.4
93                                     11/6/2014               2                                                                      Y             Y              Y        Y                     Y                $          686,236.23
                                                                            CHP-019567                   CHP-021753
              NPI: 1144274226                                            Enterprise 2014 R1             EDIS v4.4 SR2
                                       1/20/2016               2                                                                      Y                            Y        Y                     Y                $          324,342.57
                                                                            CHP-023893                   CHP-022199
                                                                       Enterprise 2015 R1 SR2           EDIS v4.4 SR3
                                       3/21/2017               2                                                                      Y                            Y        Y                     Y                           -
                                                                            CHP-029182                   CHP-025549
                                                                          Enterprise v11.1
                                       7/15/2013               1                                                                                    Y              Y        Y                                      $     1,149,979.35
                                                                            CHP-009408
           NHCI OF HILLSBORO INC,                                          Enterprise v12                 EDIS v4.4
                                       10/20/2014              1                                                                                    Y              Y        Y                                      $          885,584.16
       d/b/a HILL REGIONAL HOSPITAL                                         CHP-019567                   CHP-021753
94
                                                                         Enterprise 2014 R1             EDIS v4.4 SR2
                                        2/4/2016               2                                                                      Y                            Y        Y                     Y                $          590,389.44
              NPI: 1093786204                                               CHP-023893                   CHP-022199
                                                                       Enterprise 2014 R2 SR4           EDIS v4.4 SR3
                                       3/21/2017               2                                                                      Y                            Y        Y                     Y                $          313,953.03
                                                                            CHP-027642                   CHP-025549




                                                                                             26 of 39                                                                                                                       Exhibit B
                   Case 1:18-cv-20394-RNS Document 123-2 Entered on FLSD Docket 07/26/2019 Page 27 of
                                                       Exhibit
                                                          39 B
                                                                     Defendant CHS Hospital Attestations

                   Hospital Info                                        Software Used for Attestation w/ CHPL ID                               Criteria Attested                                                             Payment




                                                                                                                                                      Drug Interaction
                                          Attestation Date




                                                                                                                                                                                                        Reconciliation




                                                                                                                                                                                                                               Amount Paid
                    Name & NPI




                                                                                                                                         CPOE - Med




                                                                                                                                                                               Protect PHI
                                                                                Enterprise




                                                                                                                                                                                             Medicine
                                                                                                                             PULSE
                                                                                                            EDIS
                                                             Stage




                                                                                                                                                                         CDS
#




                                                                            Enterprise 9.2
                                       9/28/2012               1                                                                                          Y              Y        Y                                      $     1,769,797.40
                                                                            CHP-007159
                                                                           Enterprise v11                 EDIS 4.3
     OAK HILL HOSPITAL CORPORATION,    10/28/2013              1                                                                                          Y              Y        Y                                      $          823,950.25
                                                                            CHP-009004                   CHP-006964
      d/b/a PLATEAU MEDICAL CENTER                                         Enterprise v12                 EDIS v4.4
95                                     11/6/2014               2                                                                            Y             Y              Y        Y                     Y                $          709,072.75
                                                                            CHP-019567                   CHP-021753
              NPI: 1598736159                                            Enterprise 2014 R1             EDIS v4.4 SR2
                                       1/26/2016               2                                                                            Y                            Y        Y                     Y                           -
                                                                            CHP-023893                   CHP-022199
                                                                       Enterprise 2015 R1 SR1           EDIS v4.4 SR3
                                       1/26/2017               2                                                                            Y                            Y        Y                     Y                           -
                                                                            CHP-028970                   CHP-025549
                                                                                                          EDIS 4.3        Pulse 11.1
                                       7/23/2012               1                                                                                          Y              Y        Y                                      $     1,582,488.36
                                                                                                         CHP-006964     CHP-008075
                OSCEOLASC LLC,                                                                            EDIS 4.3        Pulse 11.4
                                       11/22/2013              1                                                                                          Y              Y        Y                                      $     1,368,238.37
     d/b/a ST CLOUD REGIONAL MEDICAL                                                                     CHP-006964     CHP-020857
96                 CENTER                                                                               EDIS v4.4 SR2    Pulse 14.2.3
                                       11/21/2014              1                                                                                          Y              Y        Y                                      $          795,315.13
                                                                                                         CHP-022199     CHP-024158
                                                                                                                        Pulse 14.2.3.3
              NPI: 1164478442           2/4/2016               2                                                                            Y                            Y        Y                     Y                $          393,428.68
                                                                                                                        CHP-024180
                                                                                                        EDIS v4.4 SR3     Pulse 15.2
                                       3/21/2017               2                                                                            Y                            Y        Y                     Y                           -
                                                                                                         CHP-025549     CHP-028434
                                                                                                          EDIS 4.3        Pulse 11.1
                                       8/14/2012               1                                                                                          Y              Y        Y                                      $     1,249,245.40
                                                                                                         CHP-006964     CHP-008075
     PAINTSVILLE HOSPITAL COMPANY,                                                                        EDIS 4.3        Pulse 11.4
                     LLC,              11/20/2013              1                                                                                          Y              Y        Y                                      $          913,510.59
                                                                                                         CHP-006964     CHP-020857
        d/b/a PAUL B HALL REGIONAL                                                                      EDIS v4.4 SR2    Pulse 14.2.3
97                                     10/31/2014              1                                                                                          Y              Y        Y                                      $          602,193.89
               MEDICAL CENTER                                                                            CHP-022199     CHP-024158
                                                                                                                        Pulse 14.2.3.3
                                        2/4/2016               2                                                                            Y                            Y        Y                     Y                $          314,399.66
              NPI: 1538101688                                                                                           CHP-024180
                                                                                                        EDIS v4.4 SR3     Pulse 15.2
                                       3/21/2017               2                                                                            Y                            Y        Y                     Y                           -
                                                                                                         CHP-025549     CHP-028434




                                                                                             27 of 39                                                                                                                             Exhibit B
                    Case 1:18-cv-20394-RNS Document 123-2 Entered on FLSD Docket 07/26/2019 Page 28 of
                                                        Exhibit
                                                           39 B
                                                                       Defendant CHS Hospital Attestations

                    Hospital Info                                         Software Used for Attestation w/ CHPL ID                               Criteria Attested                                                             Payment




                                                                                                                                                        Drug Interaction
                                            Attestation Date




                                                                                                                                                                                                          Reconciliation




                                                                                                                                                                                                                                 Amount Paid
                     Name & NPI




                                                                                                                                           CPOE - Med




                                                                                                                                                                                 Protect PHI
                                                                                  Enterprise




                                                                                                                                                                                               Medicine
                                                                                                                               PULSE
                                                                                                              EDIS
                                                               Stage




                                                                                                                                                                           CDS
#




                                                                                                            EDIS 4.3        Pulse 11.1
                                         7/20/2012               1                                                                                          Y              Y        Y                                      $     1,527,365.70
                                                                                                           CHP-006964     CHP-008075
      PASCO REGIONAL MEDICAL CENTER,                                                                        EDIS 4.3        Pulse 11.4
                                         11/25/2013              1                                                                                          Y              Y        Y                                      $     1,185,761.64
                    LLC,                                                                                   CHP-006964     CHP-020857
                                                                                                          EDIS v4.4 SR2    Pulse 14.2.3
98   d/b/a BAYFRONT HEALTH - DADE CITY   11/20/2014              1                                                                                          Y              Y        Y                                      $          826,454.61
                                                                                                           CHP-022199     CHP-024158
                                                                                                          EDIS v4.4 SR2   Pulse 14.2.3.3
               NPI: 1356336069            2/4/2016               2                                                                            Y                            Y        Y                     Y                $          391,109.29
                                                                                                           CHP-022199     CHP-024180
                                                                                                          EDIS v4.4 SR3     Pulse 15.2
                                         3/21/2017               2                                                                            Y                            Y        Y                     Y                           -
                                                                                                           CHP-025549     CHP-028434
                                                                              Enterprise 9.2
                                         8/22/2012               1                                                                                          Y              Y        Y                                      $     1,255,626.00
                                                                              CHP-007159
     PHILLIPS HOSPITAL CORPORATION,                                          Enterprise v11                 EDIS 4.3
                                         10/24/2013              1                                                                                          Y              Y        Y                                      $          917,147.46
      d/b/a HELENA REGIONAL MEDICAL                                           CHP-009004                   CHP-006964
                                                                             Enterprise v12                 EDIS v4.4
99                 CENTER                11/6/2014               2                                                                            Y             Y              Y        Y                     Y                $          555,293.42
                                                                              CHP-019567                   CHP-021753
                                                                           Enterprise 2014 R1             EDIS v4.4 SR2
               NPI: 1154392090           1/19/2016               2                                                                            Y                            Y        Y                     Y                $          273,026.86
                                                                              CHP-022017                   CHP-022199
                                                                         Enterprise 2014 R2 SR4           EDIS v4.4 SR3
                                         3/21/2017               2                                                                            Y                            Y        Y                     Y                           -
                                                                              CHP-027642                   CHP-025549
                                                                              Enterprise 9.2
                                         10/2/2012               1                                                                                          Y              Y        Y                                      $     1,864,442.48
                                                                              CHP-007159
    PINEY WOODS HEALTHCARE SYSTEM,                                          Enterprise v11.1
                                         10/28/2013              1                                                                                          Y              Y        Y                                      $     1,354,562.14
                   L.P.,                                                      CHP-009408
     d/b/a WOODLAND HEIGHTS MEDICAL                                          Enterprise v12                 EDIS v4.4
100                                      10/30/2014              1                                                                                          Y              Y        Y                                      $          786,674.41
                 CENTER                                                       CHP-019567                   CHP-021753
                                                                         Enterprise 2014 R2 SR3           EDIS v4.4 SR2
                                         1/26/2016               2                                                                            Y                            Y        Y                     Y                $          396,444.34
               NPI: 1487607792                                                CHP-025317                   CHP-022199
                                                                         Enterprise 2015 R1 SR2           EDIS v4.4 SR3
                                         3/21/2017               2                                                                            Y                            Y        Y                     Y                           -
                                                                              CHP-029180                   CHP-025549




                                                                                               28 of 39                                                                                                                             Exhibit B
                   Case 1:18-cv-20394-RNS Document 123-2 Entered on FLSD Docket 07/26/2019 Page 29 of
                                                       Exhibit
                                                          39 B
                                                                    Defendant CHS Hospital Attestations

                   Hospital Info                                       Software Used for Attestation w/ CHPL ID                            Criteria Attested                                                                 Payment




                                                                                                                                                  Drug Interaction
                                         Attestation Date




                                                                                                                                                                                                        Reconciliation




                                                                                                                                                                                                                               Amount Paid
                   Name & NPI




                                                                                                                                     CPOE - Med




                                                                                                                                                                           Protect PHI
                                                                            Enterprise




                                                                                                                                                                                         Medicine
                                                                                                                         PULSE
                                                                                                        EDIS
                                                            Stage




                                                                                                                                                                     CDS
#




                                                                                                      EDIS 4.3        Pulse 11.1
                                      7/20/2012               1                                                                                       Y              Y        Y                                          $     2,170,739.88
                                                                                                     CHP-006964     CHP-008075
      POPLAR BLUFF REGIONAL MEDICAL                                                                   EDIS 4.3        Pulse 11.4
                                      11/25/2013              1                                                                                       Y              Y        Y                                          $     1,761,267.07
                 CENTER LLC,                                                                         CHP-006964     CHP-020857
        d/b/a POPLAR BLUFF REGIONAL                                                                 EDIS v4.4 SR2    Pulse 14.2.3
101                                   10/30/2014              1                                                                                       Y              Y        Y                                          $     1,050,781.58
               MEDICAL CENTER                                                                        CHP-022199     CHP-024158
                                                                                                                    Pulse 14.2.3.3
                                       2/3/2016               2                                                                         Y                            Y        Y                     Y                    $          518,289.06
              NPI: 1700831724                                                                                       CHP-024180
                                                                                                    EDIS v4.4 SR3     Pulse 15.2
                                      3/21/2017               2                                                                         Y                            Y        Y                     Y                               -
                                                                                                     CHP-025549     CHP-028434
                                                                                                      EDIS 4.3        Pulse 11.4
                                      3/20/2014               1                                                                                       Y              Y        Y                                          $     2,688,424.20
         PORT CHARLOTTE HMA LLC,                                                                     CHP-006964     CHP-020857
                                                                                                    EDIS v4.4 SR2    Pulse 14.2.3
        d/b/a BAYFRONT HEALTH PORT    10/31/2014              1                                                                                       Y              Y        Y                                          $     2,019,200.83
                                                                                                     CHP-022199     CHP-024158
102              CHARLOTTE
                                                                                                    EDIS v4.4 SR2   Pulse 14.2.3.3
                                      2/12/2016               2                                                                         Y                            Y        Y                     Y                    $     1,286,210.66
                                                                                                     CHP-022199     CHP-024180
              NPI: 1053364703
                                                                                                    EDIS v4.4 SR3     Pulse 15.2
                                      3/21/2017               2                                                                         Y                            Y        Y                     Y                    $          641,951.44
                                                                                                     CHP-025549     CHP-028434
                                                                                                      EDIS 4.3        Pulse 11.1
                                       Jul 2012               1                                                                          -              -             -        -                    -                               -
                                                                                                     CHP-006964     CHP-008075
        PRIME HEALTHCARE SERVICES                                                                     EDIS 4.3        Pulse 11.4
                                      Nov 2013                1                                                                          -              -             -        -                    -                    $                   5,367.12
                MESQUITE LLC,                                                                        CHP-006964     CHP-020857
      d/b/a DALLAS REGIONAL MEDICAL                                                                 EDIS v4.4 SR2    Pulse 14.2.3
103                                   Nov 2014                1                                                                          -              -             -        -                    -                               -
                   CENTER                                                                            CHP-022199     CHP-024158
                                                                                                    EDIS v4.4 SR2   Pulse 14.2.3.3
                                       3/9/2016               2                                                                         Y                            Y        Y                     Y                    $          334,207.76
              NPI: 1790174860                                                                        CHP-022199     CHP-024180
                                      3/21/2017               2                                                                         Y                            Y        Y                     Y                               -




                                                                                         29 of 39                                                                                                                                 Exhibit B
                    Case 1:18-cv-20394-RNS Document 123-2 Entered on FLSD Docket 07/26/2019 Page 30 of
                                                        Exhibit
                                                           39 B
                                                                      Defendant CHS Hospital Attestations

                    Hospital Info                                         Software Used for Attestation w/ CHPL ID                              Criteria Attested                                                             Payment




                                                                                                                                                       Drug Interaction
                                           Attestation Date




                                                                                                                                                                                                         Reconciliation




                                                                                                                                                                                                                                Amount Paid
                     Name & NPI




                                                                                                                                          CPOE - Med




                                                                                                                                                                                Protect PHI
                                                                                 Enterprise




                                                                                                                                                                                              Medicine
                                                                                                                              PULSE
                                                                                                             EDIS
                                                              Stage




                                                                                                                                                                          CDS
#




                                                                                                           EDIS 4.3        Pulse 11.1
                                        7/19/2012               1                                                                                          Y              Y        Y                                      $     2,129,460.32
                                                                                                          CHP-006964     CHP-008075
           PUNTA GORDA HMA LLC,                                                                            EDIS 4.3        Pulse 11.4
                                        11/20/2013              1                                                                                          Y              Y        Y                                      $     1,405,067.88
      d/b/a BAYFRONT HEALTH - PUNTA                                                                       CHP-006964     CHP-020857
                                                                                                         EDIS v4.4 SR2    Pulse 14.2.3
104               GORDA                 10/31/2014              1                                                                                          Y              Y        Y                                      $          910,881.78
                                                                                                          CHP-022199     CHP-024158
                                                                                                         EDIS v4.4 SR2   Pulse 14.2.3.3
               NPI: 1104870245          2/12/2016               2                                                                            Y                            Y        Y                     Y                $          448,458.30
                                                                                                          CHP-022199     CHP-024180
                                                                                                         EDIS v4.4 SR3   Pulse 14.2.3.3
                                        3/21/2017               2                                                                            Y                            Y        Y                     Y                           -
                                                                                                          CHP-025549     CHP-024180
                                                                        Enterprise version 10.1
                                        11/5/2012               1                                                                                          Y              Y        Y                                      $     1,220,193.52
                                                                             CHP-007546
                                                                            Enterprise v11                 EDIS v4.3
                                        11/20/2013              1                                                                                          Y              Y        Y                                      $          813,610.33
            QHG OF ENTERPRISE INC,                                           CHP-009004                   CHP-019265
      d/b/a MEDICAL CENTER ENTERPRISE                                       Enterprise v12                 EDIS v4.4
105                                     11/6/2014               2                                                                            Y             Y              Y        Y                     Y                $          507,380.18
                                                                             CHP-019567                   CHP-021753
               NPI: 1720039712                                            Enterprise 2014 R1             EDIS v4.4 SR2
                                        1/26/2016               2                                                                            Y                            Y        Y                     Y                $          231,892.07
                                                                             CHP-023893                   CHP-022199
                                                                        Enterprise 2015 R1 SR2           EDIS v4.4 SR3
                                        3/21/2017               2                                                                            Y                            Y        Y                     Y                           -
                                                                             CHP-029182                   CHP-025549
                                                                             Enterprise 9.2
                                         9/5/2012               1                                                                                          Y              Y        Y                                      $     1,370,100.96
                                                                             CHP-007159
         QHG OF SOUTH CAROLINA INC,                                         Enterprise v11                 EDIS 4.3
                                        10/30/2013              1                                                                                          Y              Y        Y                                      $     1,006,148.76
      d/b/a CAROLINAS HOSPITAL SYSTEM                                        CHP-009004                   CHP-006964
                                                                            Enterprise v12                 EDIS v4.4
106                MARION               11/6/2014               2                                                                            Y             Y              Y        Y                     Y                $          698,840.27
                                                                             CHP-019567                   CHP-021753
                                                                          Enterprise 2014 R1             EDIS v4.4 SR2
               NPI: 1831418862           2/3/2016               2                                                                            Y                            Y        Y                     Y                $          332,323.80
                                                                             CHP-023893                   CHP-022199
                                                                        Enterprise 2015 R1 SR2           EDIS v4.4 SR3
                                        3/21/2017               2                                                                            Y                            Y        Y                     Y                           -
                                                                             CHP-029182                   CHP-025549




                                                                                              30 of 39                                                                                                                             Exhibit B
                    Case 1:18-cv-20394-RNS Document 123-2 Entered on FLSD Docket 07/26/2019 Page 31 of
                                                        Exhibit
                                                           39 B
                                                                       Defendant CHS Hospital Attestations

                    Hospital Info                                         Software Used for Attestation w/ CHPL ID                               Criteria Attested                                                             Payment




                                                                                                                                                        Drug Interaction
                                            Attestation Date




                                                                                                                                                                                                          Reconciliation




                                                                                                                                                                                                                                 Amount Paid
                     Name & NPI




                                                                                                                                           CPOE - Med




                                                                                                                                                                                 Protect PHI
                                                                                  Enterprise




                                                                                                                                                                                               Medicine
                                                                                                                               PULSE
                                                                                                              EDIS
                                                               Stage




                                                                                                                                                                           CDS
#




                                                                             Enterprise v11
                                          3/1/2013               1                                                                                          Y              Y        Y                                      $     1,686,673.00
          RED BUD ILLINOIS HOSPITAL                                           CHP-009004
                                                                             Enterprise v12                 EDIS v4.4
                 COMPANY LLC,            10/20/2014              1                                                                                          Y              Y        Y                                      $          487,490.33
                                                                              CHP-019567                   CHP-021753
107   d/b/a RED BUD REGIONAL HOSPITAL
                                                                           Enterprise 2014 R1             EDIS v4.4 SR2
                                         1/25/2016               2                                                                            Y                            Y        Y                     Y                           -
                                                                              CHP-022017                   CHP-022199
               NPI: 1891766317
                                                                         Enterprise 2015 R1 SR2           EDIS v4.4 SR3
                                         3/21/2017               2                                                                            Y                            Y        Y                     Y                           -
                                                                              CHP-029180                   CHP-025549
                                                                                                            EDIS v4.4      Pulse 14.2.2
                                         10/21/2014              1                                                                                          Y              Y        Y                                      $          704,909.48
          RIVER OAKS HOSPITAL LLC,                                                                         CHP-021753     CHP-023085
       d/b/a MERIT HEALTH RIVER OAKS                                                                      EDIS v4.4 SR2   Pulse 14.2.3.3
108                                       2/4/2016               1                                                                                                         Y        Y                     Y                $          365,317.83
                                                                                                           CHP-022199     CHP-024180
               NPI: 1396792032                                                                            EDIS v4.4 SR3     Pulse 15.2
                                         3/21/2017               2                                                                            Y                            Y        Y                     Y                $          173,344.55
                                                                                                           CHP-025549     CHP-028434
                                                                                                                            Pulse 11.1
                                         8/15/2013               1                                                                                          Y              Y        Y                                      $     2,233,617.20
                                                                                                                          CHP-008075
             ROCKLEDGE HMA, LLC,                                                                            EDIS 4.3        Pulse 11.4
                                         11/26/2013              1                                                                                          Y              Y        Y                                      $     1,953,273.38
      d/b/a WUESTHOFF MEDICAL CENTER -                                                                     CHP-006964     CHP-020857
                                                                                                          EDIS v4.4 SR2    Pulse 14.2.3
109              ROCKLEDGE               10/31/2014              1                                                                                          Y              Y        Y                                      $     1,207,079.73
                                                                                                           CHP-022199     CHP-024158
                                                                                                                          Pulse 14.2.3.3
               NPI: 1619962917            2/4/2016               2                                                                            Y                            Y        Y                     Y                $          542,841.60
                                                                                                                          CHP-024180
                                                                                                          EDIS v4.4 SR3     Pulse 15.2
                                         3/21/2017               2                                                                            Y                            Y        Y                     Y                           -
                                                                                                           CHP-025549     CHP-028434
                   ROH LLC,                                                                               EDIS v4.4 SR2    Pulse 14.2.3
                                         11/6/2014               1                                                                                          Y              Y        Y                                      $                   7,002.64
        d/b/a MERIT HEALTH WOMAN'S                                                                         CHP-022199     CHP-024158
                                                                                                                          Pulse 14.2.3.3
110               HOSPITAL                2/3/2016               1                                                                                                         Y        Y                     Y                $                   8,639.88
                                                                                                                          CHP-024180
                                                                                                          EDIS v4.4 SR3     Pulse 15.2
               NPI: 1285681841           3/21/2017               2                                                                            Y                            Y        Y                     Y                $                   4,510.11
                                                                                                           CHP-025549     CHP-028434
             ROSE CITY HMA LLC,                                                                             EDIS v4.4      Pulse 14.2.2
                                         10/16/2014              1                                                                                          Y              Y        Y                                      $     1,067,540.17
    d/b/a LANCASTER REGIONAL MEDICAL                                                                       CHP-021753     CHP-023085
                                                                                                          EDIS v4.4 SR2   Pulse 14.2.3.3
111               CENTER                  2/3/2016               1                                                                                                         Y        Y                                      $          698,456.68
                                                                                                           CHP-022199     CHP-024180
                                                                                                          EDIS v4.4 SR3     Pulse 15.2
               NPI: 1467491027           3/21/2017               2                                                                            Y                            Y        Y                     Y                $          349,228.34
                                                                                                           CHP-025549     CHP-028434




                                                                                               31 of 39                                                                                                                             Exhibit B
                   Case 1:18-cv-20394-RNS Document 123-2 Entered on FLSD Docket 07/26/2019 Page 32 of
                                                       Exhibit
                                                          39 B
                                                                     Defendant CHS Hospital Attestations

                   Hospital Info                                        Software Used for Attestation w/ CHPL ID                      Criteria Attested                                                             Payment




                                                                                                                                             Drug Interaction
                                          Attestation Date




                                                                                                                                                                                               Reconciliation




                                                                                                                                                                                                                      Amount Paid
                    Name & NPI




                                                                                                                                CPOE - Med




                                                                                                                                                                      Protect PHI
                                                                                Enterprise




                                                                                                                                                                                    Medicine
                                                                                                                        PULSE
                                                                                                            EDIS
                                                             Stage




                                                                                                                                                                CDS
#




                                                                           Enterprise v11
        RUSTON LOUISIANA HOSPITAL       5/3/2013               1                                                                                 Y              Y        Y                                      $     1,604,554.38
                                                                            CHP-009004
               COMPANY LLC,                                                Enterprise v12                 EDIS v4.4
                                       10/20/2014              1                                                                                 Y              Y        Y                                      $     1,161,574.59
    d/b/a NORTHERN LOUISIANA MEDICAL                                        CHP-019567                   CHP-021753
112
                  CENTER                                                 Enterprise 2014 R1             EDIS v4.4 SR2
                                       1/19/2016               2                                                                   Y                            Y        Y                     Y                $          755,610.55
                                                                            CHP-022017                   CHP-022199
              NPI: 1285765107                                          Enterprise 2015 R1 SR1           EDIS v4.4 SR3
                                       3/21/2017               2                                                                   Y                            Y        Y                     Y                $          373,896.50
                                                                            CHP-028970                   CHP-025549
                                                                           Enterprise v11
                                        4/9/2013               1                                                                                 Y              Y        Y                                      $     1,623,146.40
       SALEM HOSPITAL CORPORATION,                                          CHP-009004
                                                                           Enterprise v12                 EDIS v4.4
      d/b/a THE MEMORIAL HOSPITAL OF   10/30/2014              1                                                                                 Y              Y        Y                                      $     1,179,845.52
                                                                            CHP-019567                   CHP-021753
113             SALEM COUNTY
                                                                         Enterprise 2014 R1             EDIS v4.4 SR2
                                        2/3/2016               2                                                                   Y                            Y        Y                     Y                $          786,084.07
                                                                            CHP-022017                   CHP-022199
              NPI: 1306817978
                                                                       Enterprise 2014 R2 SR4           EDIS v4.4 SR3
                                       3/21/2017               2                                                                   Y                            Y        Y                     Y                $          405,783.04
                                                                            CHP-027642                   CHP-025549
                                                                          Enterprise v11.1
                                       10/1/2013               1                                                                                 Y              Y        Y                                      $     1,395,454.83
         SAN ANGELO HOSPITAL LP,                                            CHP-009408
                                                                           Enterprise v12                 EDIS v4.4
       d/b/a SAN ANGELO COMMUNITY      10/16/2014              1                                                                                 Y              Y        Y                                      $          954,119.30
                                                                            CHP-021296                   CHP-019266
114            MEDICAL CENTER
                                                                         Enterprise 2014 R1             EDIS v4.4 SR2
                                       1/25/2016               2                                                                   Y                            Y        Y                     Y                $          636,079.53
                                                                            CHP-022017                   CHP-022199
              NPI: 1194776104
                                                                       Enterprise 2015 R1 SR2           EDIS v4.4 SR3
                                       3/21/2017               2                                                                   Y                            Y        Y                     Y                $          316,779.05
                                                                            CHP-029182                   CHP-025549
                                                                            Enterprise 9.2
                                       8/16/2012               1                                                                                 Y              Y        Y                                      $     1,161,317.52
                                                                            CHP-007159
           SAN MIGUEL HOSPITAL                                             Enterprise v11                 EDIS 4.3
                                       10/18/2013              1                                                                                 Y              Y        Y                                      $          767,062.43
               CORPORATION,                                                 CHP-009004                   CHP-006964
        d/b/a ALTA VISTA REGIONAL                                          Enterprise v12                 EDIS v4.4
115                                    11/8/2014               2                                                                   Y             Y              Y        Y                     Y                $          531,641.50
                 HOSPITAL                                                   CHP-019567                   CHP-021753
                                                                         Enterprise 2014 R1             EDIS v4.4 SR2
                                       1/20/2016               2                                                                   Y                            Y        Y                     Y                $          270,343.27
              NPI: 1396716643                                               CHP-023893                   CHP-022199
                                                                       Enterprise 2014 R2 SR4           EDIS v4.4 SR3
                                       3/21/2017               2                                                                   Y                            Y        Y                     Y                           -
                                                                            CHP-027642                   CHP-025549




                                                                                             32 of 39                                                                                                                    Exhibit B
                   Case 1:18-cv-20394-RNS Document 123-2 Entered on FLSD Docket 07/26/2019 Page 33 of
                                                       Exhibit
                                                          39 B
                                                                     Defendant CHS Hospital Attestations

                  Hospital Info                                         Software Used for Attestation w/ CHPL ID                            Criteria Attested                                                             Payment




                                                                                                                                                   Drug Interaction
                                          Attestation Date




                                                                                                                                                                                                     Reconciliation




                                                                                                                                                                                                                            Amount Paid
                   Name & NPI




                                                                                                                                      CPOE - Med




                                                                                                                                                                            Protect PHI
                                                                             Enterprise




                                                                                                                                                                                          Medicine
                                                                                                                          PULSE
                                                                                                         EDIS
                                                             Stage




                                                                                                                                                                      CDS
#




                                                                                                       EDIS 4.3        Pulse 11.1
                                       7/20/2012               1                                                                                       Y              Y        Y                                      $     1,922,448.32
                                                                                                      CHP-006964     CHP-008075
         SEBASTIAN HOSPITAL LLC,                                                                       EDIS 4.3        Pulse 11.4
                                       11/25/2013              1                                                                                       Y              Y        Y                                      $     1,494,321.35
      d/b/a SEBASTIAN RIVER MEDICAL                                                                   CHP-006964     CHP-020857
                                                                                                     EDIS v4.4 SR2    Pulse 14.2.3
116               CENTER               10/30/2014              1                                                                                       Y              Y        Y                                      $     1,036,642.12
                                                                                                      CHP-022199     CHP-024158
                                                                                                     EDIS v4.4 SR2   Pulse 14.2.3.3
              NPI: 1235186123           2/3/2016               2                                                                         Y                            Y        Y                     Y                $          522,865.39
                                                                                                      CHP-022199     CHP-024180
                                                                                                     EDIS v4.4 SR3     Pulse 15.2
                                       3/21/2017               2                                                                         Y                            Y        Y                     Y                           -
                                                                                                      CHP-025549     CHP-028434
                                                                                                                       Pulse 11.1
                                       7/20/2012               1                                                                                       Y              Y        Y                                      $     1,789,662.60
                                                                                                                     CHP-008075
      SEBRING HOSPITAL MANAGEMENT                                                                      EDIS 4.3        Pulse 11.4
                                       11/26/2013              1                                                                                       Y              Y        Y                                      $     1,338,418.42
               ASSOCIATES LLC,                                                                        CHP-006964     CHP-020857
    d/b/a HIGHLANDS REGIONAL MEDICAL                                                                 EDIS v4.4 SR2    Pulse 14.2.3
117                                    10/30/2014              1                                                                                       Y              Y        Y                                      $          846,493.67
                   CENTER                                                                             CHP-022199     CHP-024158
                                                                                                     EDIS v4.4 SR2   Pulse 14.2.3.3
                                        2/4/2016               2                                                                         Y                            Y        Y                     Y                $          414,611.07
              NPI: 1952344772                                                                         CHP-022199     CHP-024180
                                                                                                     EDIS v4.4 SR3     Pulse 15.2
                                       3/21/2017               2                                                                         Y                            Y        Y                     Y                           -
                                                                                                      CHP-025549     CHP-028434
                                                                                                       EDIS 4.2        Pulse 11.4
                                       2/14/2014               1                                                                                       Y              Y        Y                                      $     1,427,076.00
                                                                                                      CHP-007628     CHP-020857
             SEMINOLE HMA, LLC,                                                                      EDIS v4.4 SR2    Pulse 14.2.3
                                       10/30/2014              1                                                                                       Y              Y        Y                                      $          914,046.00
      d/b/a ALLIANCEHEALTH SEMINOLE                                                                   CHP-022199     CHP-024158
118
                                                                                                     EDIS v4.4 SR2   Pulse 14.2.3.3
                                        2/3/2016               2                                                                         Y                            Y        Y                     Y                $          609,364.00
              NPI: 1891980124                                                                         CHP-022199     CHP-024180
                                                                                                     EDIS v4.4 SR3   Pulse 14.2.3.3
                                       3/21/2017               2                                                                         Y                            Y        Y                     Y                $          301,007.00
                                                                                                      CHP-025549     CHP-024180




                                                                                          33 of 39                                                                                                                             Exhibit B
                    Case 1:18-cv-20394-RNS Document 123-2 Entered on FLSD Docket 07/26/2019 Page 34 of
                                                        Exhibit
                                                           39 B
                                                                     Defendant CHS Hospital Attestations

                    Hospital Info                                        Software Used for Attestation w/ CHPL ID                              Criteria Attested                                                             Payment




                                                                                                                                                      Drug Interaction
                                          Attestation Date




                                                                                                                                                                                                        Reconciliation




                                                                                                                                                                                                                               Amount Paid
                     Name & NPI




                                                                                                                                         CPOE - Med




                                                                                                                                                                               Protect PHI
                                                                                Enterprise




                                                                                                                                                                                             Medicine
                                                                                                                             PULSE
                                                                                                            EDIS
                                                             Stage




                                                                                                                                                                         CDS
#




                                                                       Enterprise version 10.1
                                       10/15/2012              1                                                                                          Y              Y        Y                                      $     1,404,970.60
                                                                            CHP-007546
      SHELBYVILLE HOSPITAL COMPANY                                         Enterprise v11                 EDIS v4.3
                                       10/28/2013              1                                                                                          Y              Y        Y                                      $     1,065,345.04
                     LLC,                                                   CHP-009004                   CHP-019265
        d/b/a TENNOVA HEALTHCARE-                                          Enterprise v12                 EDIS v4.4
119                                    11/6/2014               2                                                                            Y             Y              Y        Y                     Y                $          686,397.80
                 SHELBYVILLE                                                CHP-019567                   CHP-021753
                                                                         Enterprise 2014 R1             EDIS v4.4 SR2
                                       1/19/2016               2                                                                            Y                            Y        Y                     Y                $          335,702.96
               NPI: 1932170750                                              CHP-023893                   CHP-022199
                                                                       Enterprise 2015 R1 SR1           EDIS v4.4 SR3
                                       3/21/2017               2                                                                            Y                            Y        Y                     Y                           -
                                                                            CHP-028970                   CHP-025549
                                                                          Enterprise v11.1
          SILOAM SPRINGS ARKANSAS      8/26/2013               1                                                                                          Y              Y        Y                                      $     1,154,150.39
                                                                            CHP-009408
           HOSPITAL COMPANY LLC,                                           Enterprise v12                 EDIS v4.4
                                       10/21/2014              1                                                                                          Y              Y        Y                                      $          754,334.47
       d/b/a SILOAM SPRINGS REGIONAL                                        CHP-019567                   CHP-021753
120
                  HOSPITAL                                               Enterprise 2014 R1             EDIS v4.4 SR2
                                       1/26/2016               2                                                                            Y                            Y        Y                     Y                $          460,705.84
                                                                            CHP-023893                   CHP-022199
               NPI: 1902051816                                         Enterprise 2015 R1 SR2           EDIS v4.4 SR3
                                       3/21/2017               2                                                                            Y                            Y        Y                     Y                $          230,352.92
                                                                            CHP-029182                   CHP-025549
                                                                                                          EDIS 4.3        Pulse 11.1
                                       8/28/2012               1                                                                                          Y              Y        Y                                      $              86,988.57
                                                                                                         CHP-006964     CHP-008075
               STARKE HMA, LLC,                                                                           EDIS 4.3        Pulse 11.4
                                       11/25/2013              1                                                                                          Y              Y        Y                                                 -
       d/b/a SHANDS STARKE REGIONAL                                                                      CHP-006964     CHP-020857
                                                                                                        EDIS v4.4 SR2    Pulse 14.2.3
121            MEDICAL CENTER          11/21/2014              1                                                                                          Y              Y        Y                                                 -
                                                                                                         CHP-022199     CHP-024158
                                                                                                        EDIS v4.4 SR2   Pulse 14.2.3.3
               NPI: 1285733790          2/3/2016               2                                                                            Y                            Y        Y                     Y                           -
                                                                                                         CHP-022199     CHP-024180
                                                                                                        EDIS v4.4 SR3     Pulse 15.2
                                       1/26/2017               2                                                                            Y                            Y        Y                     Y                           -
                                                                                                         CHP-025549     CHP-028434




                                                                                             34 of 39                                                                                                                             Exhibit B
                     Case 1:18-cv-20394-RNS Document 123-2 Entered on FLSD Docket 07/26/2019 Page 35 of
                                                         Exhibit
                                                            39 B
                                                                       Defendant CHS Hospital Attestations

                    Hospital Info                                         Software Used for Attestation w/ CHPL ID                               Criteria Attested                                                                 Payment




                                                                                                                                                        Drug Interaction
                                            Attestation Date




                                                                                                                                                                                                              Reconciliation




                                                                                                                                                                                                                                     Amount Paid
                     Name & NPI




                                                                                                                                           CPOE - Med




                                                                                                                                                                                 Protect PHI
                                                                                  Enterprise




                                                                                                                                                                                               Medicine
                                                                                                                               PULSE
                                                                                                              EDIS
                                                               Stage




                                                                                                                                                                           CDS
#




                                                                                                            EDIS 4.3        Pulse 11.1
                                          9/7/2012               1                                                                                          Y              Y        Y                                          $     1,293,366.60
                                                                                                           CHP-006964     CHP-008075
             STATESVILLE HMA LLC,                                                                           EDIS 4.3        Pulse 11.4
                                         11/26/2013              1                                                                                          Y              Y        Y                                          $          936,068.36
        d/b/a DAVIS REGIONAL MEDICAL                                                                       CHP-006964     CHP-020857
                                                                                                          EDIS v4.4 SR2    Pulse 14.2.3
122                  CENTER              11/21/2014              1                                                                                          Y              Y        Y                                          $          814,188.37
                                                                                                           CHP-022199     CHP-024158
                                                                                                                          Pulse 14.2.3.3
               NPI: 1154375178            2/4/2016               2                                                                            Y                            Y        Y                     Y                    $          323,946.96
                                                                                                                          CHP-024180
                                                                                                          EDIS v4.4 SR3   Pulse 14.2.3.3
                                         3/21/2017               2                                                                            Y                            Y        Y                     Y                               -
                                                                                                           CHP-025549     CHP-024180
                                                                             Enterprise v11
                                         1/18/2013               1                                                                                          Y              Y        Y                                          $     1,063,744.10
                                                                              CHP-009004
       SUNBURY HOSPITAL COMPANY LLC,                                         Enterprise v12                 EDIS v4.4
                                         10/31/2014              1                                                                                          Y              Y        Y                                          $          862,155.00
      d/b/a SUNBURY COMMUNITY HOSPITAL                                        CHP-019567                   CHP-021753
123
                                                                           Enterprise 2014 R1             EDIS v4.4 SR2
                                          Jan 2016               2                                                                             -              -             -        -                    -                    $          574,770.00
                NPI: 1467424820                                               CHP-022017                   CHP-022199
                                                                         Enterprise 2014 R2 SR4           EDIS v4.4 SR3
                                         3/21/2017               2                                                                            Y                            Y        Y                     Y                    $          257,152.00
                                                                              CHP-027642                   CHP-025549
                                                                                                            EDIS 4.3        Pulse 11.1
                                         8/24/2012               1                                                                                          Y              Y        Y                                          $     1,534,124.20
                                                                                                           CHP-006964     CHP-008075
       THE HEALTH CARE AUTHORITY OF                                                                         EDIS 4.3        Pulse 11.4
                                         11/22/2013              1                                                                                          Y              Y        Y                                          $     1,149,643.78
             THE CITY OF ANNISTON,                                                                         CHP-006964     CHP-020857
        d/b/a STRINGFELLOW MEMORIAL                                                                       EDIS v4.4 SR2    Pulse 14.2.3
124                                      10/30/2014              1                                                                                          Y              Y        Y                                          $          729,882.63
                   HOSPITAL                                                                                CHP-022199     CHP-024158
                                                                                                                          Pulse 14.2.3.3
                                          2/4/2016               2                                                                            Y                            Y        Y                     Y                    $          363,056.45
               NPI: 1215976675                                                                                            CHP-024180
                                                                                                          EDIS v4.4 SR3     Pulse 15.2
                                         3/21/2017               2                                                                            Y                            Y        Y                     Y                               -
                                                                                                           CHP-025549     CHP-028434




                                                                                               35 of 39                                                                                                                                 Exhibit B
                    Case 1:18-cv-20394-RNS Document 123-2 Entered on FLSD Docket 07/26/2019 Page 36 of
                                                        Exhibit
                                                           39 B
                                                                       Defendant CHS Hospital Attestations

                    Hospital Info                                         Software Used for Attestation w/ CHPL ID                                  Criteria Attested                                                                 Payment




                                                                                                                                                           Drug Interaction
                                            Attestation Date




                                                                                                                                                                                                                 Reconciliation




                                                                                                                                                                                                                                        Amount Paid
                     Name & NPI




                                                                                                                                              CPOE - Med




                                                                                                                                                                                    Protect PHI
                                                                                  Enterprise




                                                                                                                                                                                                  Medicine
                                                                                                                                  PULSE
                                                                                                              EDIS
                                                               Stage




                                                                                                                                                                              CDS
#




                                                                              Enterprise 9.2
                                          8/1/2012               1                                                                                             Y              Y        Y                                          $          780,880.80
                                                                              CHP-007159
                                                                             Enterprise v11                 EDIS v4.3
       TOOELE HOSPITAL CORPORATION,      11/11/2013              1                                                                                             Y              Y        Y                                          $          656,901.26
                                                                              CHP-009004                   CHP-019265
        d/b/a MOUNTAIN WEST MEDICAL                                          Enterprise v12                 EDIS v4.4
                                         11/7/2014               2                                                                               Y             Y              Y        Y                     Y                    $          519,619.36
125                CENTER                                                     CHP-019567                   CHP-021753
                                                                         Enterprise 2014 R2 SR3           EDIS v4.4 SR2
                                          2/3/2016               2                                                                               Y                            Y        Y                     Y                    $          200,580.31
               NPI: 1124090659                                                CHP-025317                   CHP-022199
                                                                                                        EDIS 2015 R1 SR3
                                                                         Enterprise 2015 R1 SR2
                                         3/21/2017               2                                  14.04.04.2788.MEDH.ED.                       Y                            Y        Y                     Y                               -
                                                                              CHP-029180
                                                                                                           01.1.160707
                                                                                                             EDIS 4.3          Pulse 11.4
                                         May 2014                1                                                                                -              -             -        -                    -                    $                   3,371.87
                                                                                                           CHP-006964        CHP-020857
              TULLAHOMA HMA LLC,                                                                          EDIS v4.4 SR2       Pulse 14.2.3
                                         10/30/2014              1                                                                                             Y              Y        Y                                          $     1,301,799.37
      d/b/a TENNOVA HEALTHCARE-HARTON                                                                      CHP-022199        CHP-024158
126
                                                                                                          EDIS v4.4 SR2      Pulse 14.2.3.3
                                          2/3/2016               2                                                                               Y                            Y        Y                     Y                    $          867,866.24
               NPI: 1922052869                                                                             CHP-022199        CHP-024180
                                                                                                         EDIS v4.4 SR3       Pulse 14.2.3.3
                                         3/21/2017               2                                                                               Y                            Y        Y                     Y                    $          448,616.13
                                                                                                           CHP-025549        CHP-024180
                                                                            Enterprise v11.1                EDIS 4.3
                                         10/28/2013              1                                                                                             Y              Y        Y                                          $     1,422,176.00
    TUNKHANNOCK HOSPITAL COMPANY                                              CHP-009408                   CHP-006964
                                                                             Enterprise v12                 EDIS v4.4
                    LLC,                 11/19/2014              1                                                                                             Y              Y        Y                                          $     1,066,632.00
                                                                              CHP-021296                   CHP-021753
127   d/b/a TYLER MEMORIAL HOSPITAL
                                          Jan 2016               2                                                                                -              -             -        -                    -                    $          705,404.00
               NPI: 1518256726
                                                                         Enterprise 2015 R1 SR2           EDIS v4.4 SR3
                                         3/21/2017               2                                                                               Y                            Y        Y                     Y                    $          379,211.00
                                                                              CHP-029180                   CHP-025549
                                                                                                                               Pulse 11.1
                                         9/18/2012               1                                                                                             Y              Y        Y                                          $     1,385,456.40
                                                                                                                             CHP-008075
      VAN BUREN HMA CENTRAL BUSINESS                                                                        EDIS 4.3           Pulse 11.4
                                         11/26/2013              1                                                                                             Y              Y        Y                                          $          939,683.23
                  OFFICE LLC,                                                                              CHP-006964        CHP-020857
      d/b/a SPARKS MEDICAL CENTER- VAN                                                                    EDIS v4.4 SR2       Pulse 14.2.3
128                                      12/3/2014               1                                                                                             Y              Y        Y                                          $          538,770.06
                    BUREN                                                                                  CHP-022199        CHP-024158
                                                                                                          EDIS v4.4 SR2      Pulse 14.2.3.3
                                         2/15/2016               2                                                                               Y                            Y        Y                     Y                    $          190,904.00
               NPI: 1386687036                                                                             CHP-022199        CHP-024180
                                                                                                          EDIS v4.4 SR3      Pulse 14.2.3.3
                                         3/21/2017               2                                                                               Y                            Y        Y                     Y                               -
                                                                                                           CHP-025549        CHP-024180




                                                                                               36 of 39                                                                                                                                    Exhibit B
                   Case 1:18-cv-20394-RNS Document 123-2 Entered on FLSD Docket 07/26/2019 Page 37 of
                                                       Exhibit
                                                          39 B
                                                                     Defendant CHS Hospital Attestations

                   Hospital Info                                         Software Used for Attestation w/ CHPL ID                                 Criteria Attested                                                             Payment




                                                                                                                                                         Drug Interaction
                                          Attestation Date




                                                                                                                                                                                                           Reconciliation




                                                                                                                                                                                                                                  Amount Paid
                    Name & NPI




                                                                                                                                            CPOE - Med




                                                                                                                                                                                  Protect PHI
                                                                                Enterprise




                                                                                                                                                                                                Medicine
                                                                                                                                PULSE
                                                                                                            EDIS
                                                             Stage




                                                                                                                                                                            CDS
#




                                                                                                          EDIS 4.3           Pulse 11.1
                                       7/20/2012               1                                                                                             Y              Y        Y                                      $     3,114,173.40
                                                                                                         CHP-006964        CHP-008075
               VENICE HMA LLC,                                                                            EDIS 4.3           Pulse 11.4
                                       11/20/2013              1                                                                                             Y              Y        Y                                      $     2,302,374.56
      d/b/a VENICE REGIONAL BAYFRONT                                                                     CHP-006964        CHP-020857
                                                                                                        EDIS v4.4 SR2       Pulse 14.2.3
129                 HEALTH             10/31/2014              1                                                                                             Y              Y        Y                                      $     1,493,746.02
                                                                                                         CHP-022199        CHP-024158
                                                                                                        EDIS v4.4 SR2      Pulse 14.2.3.3
              NPI: 1760427157           2/4/2016               2                                                                               Y                            Y        Y                     Y                $          729,929.73
                                                                                                         CHP-022199        CHP-024180
                                                                                                        EDIS v4.4 SR3        Pulse 15.2
                                       3/21/2017               2                                                                               Y                            Y        Y                     Y                           -
                                                                                                         CHP-025549        CHP-028434
                                                                       Enterprise version 10.1
                                       11/13/2012              1                                                                                             Y              Y        Y                                      $     1,879,970.42
                                                                            CHP-007546
                                                                          Enterprise v11.1
                                       11/20/2013              1                                                                                             Y              Y        Y                                      $     1,359,259.20
            VICTORIA OF TEXAS LP,                                           CHP-009408
      d/b/a DETAR HOSPITAL NAVARRO                                         Enterprise v12                 EDIS v4.4
130                                    10/31/2014              1                                                                                             Y              Y        Y                                      $          902,262.97
                                                                            CHP-019567                   CHP-021753
              NPI: 1851343909                                          Enterprise 2014 R2 SR3           EDIS v4.4 SR2
                                       1/26/2016               2                                                                               Y                            Y        Y                     Y                $          497,963.98
                                                                            CHP-025317                   CHP-022199
                                                                       Enterprise 2015 R1 SR2           EDIS v4.4 SR3
                                       3/21/2017               2                                                                               Y                            Y        Y                     Y                           -
                                                                            CHP-029182                   CHP-025549
                                                                           Enterprise v11
                                        3/1/2013               1                                                                                             Y              Y        Y                                      $     1,042,740.00
           WATSONVILLE HOSPITAL                                             CHP-009004
               CORPORATION,                                                Enterprise v12                 EDIS v4.4
                                       10/21/2014              1                                                                                             Y              Y        Y                                      $          776,830.68
      d/b/a WATSONVILLE COMMUNITY                                           CHP-019567                  CHP-021753
131                                                                      Enterprise 2014 R1            EDIS v4.4 SR2
                 HOSPITAL              1/19/2016               2                                                                               Y                            Y        Y                     Y                $          510,413.40
                                                                            CHP-022017                  CHP-022199
                                                                                                      EDIS 2015 R1 SR3
              NPI: 1710958228                                          Enterprise 2015 R1 SR2
                                       3/21/2017               2                                  14.04.04.2788.MEDH.ED.                       Y                            Y        Y                     Y                $          236,671.89
                                                                            CHP-029180
                                                                                                         01.1.160707
                                                                           Enterprise v11
      WEST GROVE HOSPITAL COMPANY       4/9/2013               1                                                                                             Y              Y        Y                                      $     1,565,238.08
                                                                            CHP-009004
                    LLC,                                                   Enterprise v12                 EDIS v4.4
                                       11/8/2014               1                                                                                             Y              Y        Y                                      $     1,100,362.38
       d/b/a JENNERSVILLE REGIONAL                                          CHP-019567                   CHP-021753
132
                  HOSPITAL                                             Enterprise 2014 R2 SR3           EDIS v4.4 SR2
                                        2/3/2016               2                                                                               Y                            Y        Y                     Y                $          733,574.92
                                                                            CHP-025317                   CHP-022199
              NPI: 1336110287                                          Enterprise 2015 R1 SR1           EDIS v4.4 SR3
                                       3/21/2017               2                                                                               Y                            Y        Y                     Y                $          353,761.54
                                                                            CHP-028970                   CHP-025549




                                                                                             37 of 39                                                                                                                                Exhibit B
                   Case 1:18-cv-20394-RNS Document 123-2 Entered on FLSD Docket 07/26/2019 Page 38 of
                                                       Exhibit
                                                          39 B
                                                                      Defendant CHS Hospital Attestations

                   Hospital Info                                         Software Used for Attestation w/ CHPL ID                               Criteria Attested                                                                 Payment




                                                                                                                                                       Drug Interaction
                                           Attestation Date




                                                                                                                                                                                                             Reconciliation




                                                                                                                                                                                                                                    Amount Paid
                    Name & NPI




                                                                                                                                          CPOE - Med




                                                                                                                                                                                Protect PHI
                                                                                 Enterprise




                                                                                                                                                                                              Medicine
                                                                                                                              PULSE
                                                                                                             EDIS
                                                              Stage




                                                                                                                                                                          CDS
#




      WHITE COUNTY MEDICAL CENTER,                                      Enterprise version 10.1
    d/b/a UNITY HEALTH HARRIS MEDICAL   Mar 2013                1                                                                             -              -             -        -                    -                               -
                                                                             CHP-007546
133                CENTER
                                                                            Enterprise v12                EDIS v4.4
                                        Oct 2014                1                                                                             -              -             -        -                    -                               -
              NPI: 1619365079                                                CHP-019567                  CHP-021753

                                                                                                           EDIS 4.3        Pulse 11.1
                                        8/23/2012               1                                                                                          Y              Y        Y                                          $     1,107,382.50
                                                                                                          CHP-006964     CHP-008075
      WILLIAMSON MEMORIAL HOSPITAL                                                                         EDIS 4.3        Pulse 11.4
                     LLC,               11/26/2013              1                                                                                          Y              Y        Y                                          $          906,803.25
                                                                                                          CHP-006964     CHP-020857
        d/b/a WILLIAMSON MEMORIAL                                                                        EDIS v4.4 SR2    Pulse 14.2.3
134                                     10/30/2014              1                                                                                          Y              Y        Y                                          $          537,646.85
                  HOSPITAL                                                                                CHP-022199     CHP-024158
                                                                                                                         Pulse 14.2.3.3
                                         2/3/2016               2                                                                            Y                            Y        Y                     Y                    $          258,570.82
              NPI: 1275528614                                                                                            CHP-024180
                                                                                                         EDIS v4.4 SR3   Pulse 14.2.3.3
                                        3/21/2017               2                                                                            Y                            Y        Y                     Y                               -
                                                                                                          CHP-025549     CHP-024180
                                                                            Enterprise v11
                                        1/24/2013               1                                                                                          Y              Y        Y                                          $     1,315,114.66
           WILLIAMSTON HOSPITAL                                              CHP-009004
               CORPORATION,                                                 Enterprise v12                 EDIS v4.4
                                        10/20/2014              1                                                                                          Y              Y        Y                                          $     1,011,956.88
                                                                             CHP-019567                   CHP-021753
135   d/b/a MARTIN GENERAL HOSPITAL
                                                                          Enterprise 2014 R1             EDIS v4.4 SR2
                                        1/18/2016               2                                                                            Y                            Y        Y                     Y                    $          674,637.92
                                                                             CHP-023893                   CHP-022199
              NPI: 1851362669
                                                                        Enterprise 2014 R2 SR4           EDIS v4.4 SR3
                                        3/21/2017               2                                                                            Y                            Y        Y                     Y                    $          293,955.25
                                                                             CHP-027642                   CHP-025549
                                                                                                           EDIS 4.3        Pulse 11.1
                                        8/28/2012               1                                                                                          Y              Y        Y                                          $     1,028,661.60
                                                                                                          CHP-006964     CHP-008075
               WINDER HMA LLC,                                                                             EDIS 4.3        Pulse 11.4
                                        11/21/2013              1                                                                                          Y              Y        Y                                          $          948,834.04
      d/b/a BARROW REGIONAL MEDICAL                                                                       CHP-006964     CHP-020857
                                                                                                         EDIS v4.4 SR2    Pulse 14.2.3
136                CENTER               11/21/2014              1                                                                                          Y              Y        Y                                          $          508,630.17
                                                                                                          CHP-022199     CHP-024158
                                                                                                                         Pulse 14.2.3.3
              NPI: 1932194222            2/3/2016               2                                                                            Y                            Y        Y                     Y                    $          254,315.09
                                                                                                                         CHP-024180
                                                                                                         EDIS v4.4 SR3     Pulse 15.2
                                        3/21/2017               2                                                                            Y                            Y        Y                     Y                               -
                                                                                                          CHP-025549     CHP-028434




                                                                                              38 of 39                                                                                                                                 Exhibit B
                    Case 1:18-cv-20394-RNS Document 123-2 Entered on FLSD Docket 07/26/2019 Page 39 of
                                                        Exhibit
                                                           39 B
                                                                      Defendant CHS Hospital Attestations

                    Hospital Info                                        Software Used for Attestation w/ CHPL ID                               Criteria Attested                                                             Payment




                                                                                                                                                       Drug Interaction
                                           Attestation Date




                                                                                                                                                                                                         Reconciliation




                                                                                                                                                                                                                                Amount Paid
                     Name & NPI




                                                                                                                                          CPOE - Med




                                                                                                                                                                                Protect PHI
                                                                                 Enterprise




                                                                                                                                                                                              Medicine
                                                                                                                              PULSE
                                                                                                             EDIS
                                                              Stage




                                                                                                                                                                          CDS
#




                                                                           Enterprise v11.1
                                        7/29/2013               1                                                                                          Y              Y        Y                                      $          360,997.84
                                                                             CHP-009408
      WOMEN & CHILDRENS HOSPITAL LLC,                                       Enterprise v12                 EDIS v4.4
                                        10/20/2014              1                                                                                          Y              Y        Y                                      $          322,671.06
       d/b/a LAKE AREA MEDICAL CENTER                                        CHP-019567                   CHP-021753
137
                                                                          Enterprise 2014 R1             EDIS v4.4 SR2
                                        1/25/2016               2                                                                            Y                            Y        Y                     Y                $          213,724.71
               NPI: 1801849104                                               CHP-022017                   CHP-022199
                                                                        Enterprise 2015 R1 SR1           EDIS v4.4 SR3
                                        3/21/2017               2                                                                            Y                            Y        Y                     Y                $          106,862.36
                                                                             CHP-028970                   CHP-025549
                                                                             Enterprise 9.2
                                        9/19/2012               1                                                                                          Y              Y        Y                                      $     1,079,482.10
                                                                             CHP-007159
                                                                            Enterprise v12
                                        11/18/2013              1                                                                                          Y              Y        Y                                      $          786,854.85
       WOODWARD HEALTH SYSTEM LLC,                                           CHP-019567
      d/b/a ALLIANCEHEALTH WOODWARD                                         Enterprise v12                 EDIS v4.4
138                                     11/6/2014               2                                                                            Y             Y              Y        Y                     Y                $          495,032.73
                                                                             CHP-019567                   CHP-021753
               NPI: 1558312553                                            Enterprise 2014 R1             EDIS v4.4 SR2
                                        1/26/2016               2                                                                            Y                            Y        Y                     Y                $          251,417.90
                                                                             CHP-022017                   CHP-022199
                                                                        Enterprise 2015 R1 SR1           EDIS v4.4 SR3
                                        3/21/2017               2                                                                            Y                            Y        Y                     Y                           -
                                                                             CHP-028970                   CHP-025549
                YAKIMA HMA LLC,                                                                            EDIS v4.4      Pulse 14.2.2
                                        10/21/2014              1                                                                                          Y              Y        Y                                      $          560,492.95
         d/b/a TOPPENISH COMMUNITY                                                                        CHP-021753     CHP-023085
                                                                                                         EDIS v4.4 SR2   Pulse 14.2.3.3
139                HOSPITAL              2/4/2016               1                                                                                                         Y        Y                     Y                $          270,983.92
                                                                                                          CHP-022199     CHP-024180
                                                                                                         EDIS v4.4 SR3     Pulse 15.2
               NPI: 1164461455          3/21/2017               2                                                                            Y                            Y        Y                     Y                $          135,491.96
                                                                                                          CHP-025549     CHP-028434
                                                                                                           EDIS 4.3        Pulse 11.1
                                        9/11/2012               1                                                                                          Y              Y        Y                                      $     1,710,036.72
                                                                                                          CHP-006964     CHP-008075
               YAKIMA HMA LLC,                                                                             EDIS 4.3        Pulse 11.4
                                        11/22/2013              1                                                                                          Y              Y        Y                                      $     1,262,642.98
       d/b/a YAKIMA REGIONAL MEDICAL                                                                      CHP-006964     CHP-020857
                                                                                                         EDIS v4.4 SR2    Pulse 14.2.3
140           AND CARDIAC CENTER        10/31/2014              1                                                                                          Y              Y        Y                                      $          782,236.86
                                                                                                          CHP-022199     CHP-024158
                                                                                                         EDIS v4.4 SR2   Pulse 14.2.3.3
               NPI: 1043241508           2/3/2016               2                                                                            Y                            Y        Y                     Y                $          384,607.54
                                                                                                          CHP-022199     CHP-024180
                                                                                                         EDIS v4.4 SR3     Pulse 15.2
                                        3/21/2017               2                                                                            Y                            Y        Y                     Y                           -
                                                                                                          CHP-025549     CHP-028434




                                                                                              39 of 39                                                                                                                             Exhibit B
